****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Exhibit 10.42

Execution Version

LIMITED LIABILITY COMPANY AGREEMENT

OF

ENERGY TRANSFER WATER SOLUTIONS JV, LLC

A DELAWARE LIMITED LIABILITY COMPANY

February 4, 2010

by and between

ETC WATER SOLUTIONS, LLC

and

HEK WATER SOLUTIONS, LLC



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

TABLE OF CONTENTS

 

          Page

ARTICLE I DEFINITIONS

   1

Section 1.1

   Specific Definitions    1

Section 1.2

   Other Terms    14

Section 1.3

   Construction    14

ARTICLE II ORGANIZATION

   14

Section 2.1

   Formation    14

Section 2.2

   Name    14

Section 2.3

   Principal Office in the United States; Other Offices    14

Section 2.4

   Purpose    14

Section 2.5

   Foreign Qualification    15

Section 2.6

   Term    15

Section 2.7

   Mergers and Exchanges    15

Section 2.8

   Standard of Conduct—No Implied Duty or Obligation    15

Section 2.9

   Business Opportunity/Non-Compete; Non-Consent    15

Section 2.10

   Guaranty Agreements    17

Section 2.11

   Pre-Effective Date Costs    17

ARTICLE III MEMBERSHIP INTERESTS AND TRANSFERS

   17

Section 3.1

   Members    17

Section 3.2

   Number of Members    17

Section 3.3

   Membership Interests    17

Section 3.4

   Representations and Warranties    17

Section 3.5

   Restrictions on the Transfer of a Membership Interest    18

Section 3.6

   Permitted Transfers    19

Section 3.7

   Documentation; Validity of Transfer    21

Section 3.8

   Possible Additional Restrictions on Transfer    21

Section 3.9

   Substituted Members    22

Section 3.10

   Information    22

Section 3.11

   Liability to Third Parties    23

Section 3.12

   No Resignation    23

Section 3.13

   Fair Market Value    23

ARTICLE IV CAPITAL CONTRIBUTIONS

   24

Section 4.1

   Initial Capital Contributions    24

Section 4.2

   Subsequent Contributions    24

Section 4.3

   Failure to Contribute    25

Section 4.4

   Return of Contributions    26

Section 4.5

   Capital Accounts    27

ARTICLE V ALLOCATIONS AND DISTRIBUTIONS

   28

Section 5.1

   Allocations for Capital Account Purposes    28

Section 5.2

   Allocations for Tax Purposes    31

Section 5.3

   Transfer of Interest    32

Section 5.4

   Requirement of Distributions    32

ARTICLE VI MANAGEMENT OF THE COMPANY

   33

Section 6.1

   Generally    33

 

i



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Section 6.2

   Board    33

Section 6.3

   Unanimous Consent Requirements    34

Section 6.4

   Budgets    34

Section 6.5

   Meetings of the Board    35

Section 6.6

   Quorum and Voting    36

Section 6.7

   Resignation; Removal and Vacancies    36

Section 6.8

   Discharge of Duties; Reliance on Reports    37

Section 6.9

   Officers    37

Section 6.10

   Affiliate Contracts    37

Section 6.11

   Insurance    37

Section 6.12

   Compensation and Reimbursement    37

Section 6.13

   The Operators    38

ARTICLE VII LIMITATION OF LIABILITY AND INDEMNIFICATION

   38

Section 7.1

   Limitation of Liability and Indemnification of Managing Member    38

Section 7.2

   Right to Indemnification    38

Section 7.3

   Indemnification of Employees and Agents    39

Section 7.4

   Advance Payment    39

Section 7.5

   Appearance as a Witness    39

Section 7.6

   Nonexclusivity of Rights    39

Section 7.7

   Insurance    39

Section 7.8

   Board Notification    39

Section 7.9

   Savings Clause    40

Section 7.10

   Scope of Indemnity    40

ARTICLE VIII TAXES

   40

Section 8.1

   Tax Returns    40

Section 8.2

   Tax Statements and Information    40

Section 8.3

   Tax Elections    40

Section 8.4

   Tax Matters Member    41

ARTICLE IX ACCOUNTING, RECORDS, REPORTS, AND BANK ACCOUNTS

   41

Section 9.1

   Method of Accounting    41

Section 9.2

   Books and Records    41

Section 9.3

   Financial Statements and Reports    42

ARTICLE X DISSOLUTION, LIQUIDATION, AND TERMINATION

   43

Section 10.1

   Dissolution    43

Section 10.2

   Liquidation and Termination    43

Section 10.3

   Provision for Contingent Claims    44

Section 10.4

   Deficit Capital Accounts    44

Section 10.5

   Deemed Contribution and Distribution    44

ARTICLE XI AMENDMENT OF THE AGREEMENT

   44

Section 11.1

   Amendments to be Adopted by the Company    44

Section 11.2

   Amendment Procedures    45

ARTICLE XII MEMBERSHIP INTERESTS

   45

Section 12.1

   Certificates    45

Section 12.2

   Registered Holders    45

Section 12.3

   Security    45

 

ii



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

ARTICLE XIII GENERAL PROVISIONS

   45

Section 13.1

   Entire Agreement; Supersedure    45

Section 13.2

   Waivers    45

Section 13.3

   Binding Effect    45

Section 13.4

   Board Deadlocks    45

Section 13.5

   Governing Law; Venue    46

Section 13.6

   Further Assurances    46

Section 13.7

   Notice to Members of Provisions of this Agreement    46

Section 13.8

   Counterparts    46

Section 13.9

   Attendance via Communications Equipment    46

Section 13.10

   Audit Rights of Members    47

Section 13.11

   No Third Party Beneficiaries    47

Section 13.12

   Notices    47

Section 13.13

   Remedies    48

Section 13.14

   Severability    49

Section 13.15

   Member Trademarks    49

Section 13.16

   Integrated Transaction    49

Section 13.17

   Bankruptcy Stay Waiver    49

Section 13.18

   Exercise of Certain Rights    49

Section 13.19

   Checks, Notes and Contracts    50

Section 13.20

   Offset    50

 

iii



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Exhibit A:

   Ownership Information

Exhibit B:

   Pre-Effective Date Costs

Schedule 2.9(A):

   Existing HEK Facilities

Schedule 2.9(B):

   Potential ETC Facilities

Schedule 6.2:

   List of Initial Board Members and Initial Alternate Board Members

Schedule 6.12:

   Monthly G&A Services Fee

Annex A:

   2010 Budget

Annex B:

   Form of Pipeline O&R Agreement

Annex C:

   Form of Water Processing O&R Agreement

Annex D:

   Form of Guaranty Agreement

 

iv



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

LIMITED LIABILITY COMPANY AGREEMENT

OF

ENERGY TRANSFER WATER SOLUTIONS JV, LLC

a Delaware limited liability company

This Limited Liability Company Agreement of Energy Transfer Water Solutions JV,
LLC, dated February 4, 2010 (the “Effective Date”), is (a) adopted by the
Members (as defined below) and (b) executed and agreed to, for good and valuable
consideration, by the Members.

WHEREAS, the Members wish to enter into this Agreement (as defined below) to set
forth their respective rights and obligations with respect to the ownership of
the Company;

NOW, THEREFORE, for and in consideration of the promises and the mutual
covenants and agreements contained herein and other good and valuable
consideration (the receipt and sufficiency of which are hereby confirmed and
acknowledged), the Members hereby stipulate and agree, as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Specific Definitions. As used in this Agreement, the following terms
have the following meanings:

“Act” means the Delaware Limited Liability Company Act and any successor
statute, as amended from time to time.

“Adjusted Capital Account” means the Capital Account, with respect to each
Member, maintained for such Member as of the end of each taxable year of the
Company, (a) increased by any amounts that such Member is obligated to restore
under the standards set by Treasury Regulation section 1.704-1(b)(2)(ii)(c) (or
is deemed obligated to restore under Treasury Regulation sections 1.704-2(g) and
1.704-2(i)(5)), and (b) decreased by (i) the amount of all losses and deductions
that, as of the end of such taxable year, are reasonably expected to be
allocated to such Member in subsequent years under sections 704(e)(2) and
706(d) of the Code and Treasury Regulation section 1.751-1(b)(2)(ii), and
(ii) the amount of all distributions that, as of the end of such taxable year,
are reasonably expected to be made to such Member in subsequent years in
accordance with the terms of this Agreement or otherwise to the extent they
exceed offsetting increases to such Member’s Capital Account that are reasonably
expected to occur during (or prior to) the year in which such distributions are
reasonably expected to be made (other than increases as a result of a minimum
gain chargeback pursuant to Section 5.1(c)(i) or 5.1(c)(ii)). The foregoing
definition of Adjusted Capital Account is intended to comply with the provisions
of Treasury Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

“Adjusted Property” means any property, the Carrying Value of which has been
adjusted pursuant to either of Section 4.5(d)(i) or 4.5(d)(ii).

“AFE Request” when used with respect to the Pipeline O&R Agreement, has the
meaning set forth in the Pipeline O&R Agreement, and, when used with respect to
the Water Processing O&R Agreement, has the meaning set forth in the Water
Processing O&R Agreement.

 

1



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Affiliate” means, when used with respect to any Person, any other Person that,
directly or indirectly through one or more intermediaries, Controls, is
Controlled by, or is under common Control with such Person.

“Affiliate Contract” has the meaning set forth in Section 6.10.

“Agreed Allocation” means any allocation, other than a Required Allocation, of
an item of income, gain, loss or deduction pursuant to the provisions of
Section 5.1, including a Curative Allocation (if appropriate to the context in
which the term “Agreed Allocation” is used).

“Agreed Rate” means the lesser of (a) the rate publicly announced by JPMorgan
Chase Bank, N.A., New York, New York (or any successor bank) from time to time
as its prime rate, plus 2% and (b) the maximum rate permitted by Law.

“Agreed Value” of any Contributed Property means the Fair Market Value of such
property at the time of contribution as determined by the Board, without regard
to the liabilities deducted from Agreed Value pursuant to clause (a) of the
definition of Net Agreed Value. The Board shall use such method as it determines
appropriate to allocate the aggregate Agreed Value of Contributed Properties
contributed to the Company in a single or integrated transaction among each
separate property on a basis proportional to the Fair Market Value of each
Contributed Property.

“Agreement” means this Limited Liability Company Agreement of the Company
(including any schedules, exhibits, annexes or other attachments hereto), as
amended, supplemented or otherwise modified from time to time.

“Alternate Board Member” has the meaning set forth in Section 6.2(b).

“AMI” means the States of Kentucky, New York, Ohio, Pennsylvania, Tennessee,
Virginia, West Virginia, Texas and Louisiana; provided, however, that, ****.

“Available Cash from Operations” means, with respect to any Quarter ending prior
to the dissolution or liquidation of the Company, an amount equal to:

(a) the sum of all cash and cash equivalents of the Company on hand at the end
of such Quarter (including any Net Incremental Revenues), less

(b) the sum of the amounts of (i) any Reserve and (ii) during any Earn-Out
Period, that portion of such cash and cash equivalents that comprises Net
Incremental Revenues, if any, which shall be distributed in accordance with
Section 2.9(c).

Notwithstanding the foregoing, “Available Cash from Operations” with respect to
the Quarter in which a liquidation or dissolution of the Company occurs and any
subsequent Quarter shall be deemed to equal zero.

“Bankrupt Member” means any Member:

(a) that (i) makes a general assignment for the benefit of creditors; (ii) files
a voluntary bankruptcy petition; (iii) becomes the subject of an order for
relief or is declared insolvent in any federal or state bankruptcy or insolvency
proceeding; (iv) files a petition or answer seeking for such Member a
reorganization, arrangement, composition, readjustment, liquidation,
dissolution, or similar relief under any Law; (v) files an answer or other
pleading admitting or failing to contest the material

 

2



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

allegations of a petition filed against such Member in a proceeding of the type
described in subclauses (i) through (iv) of this clause (a); or (vi) seeks,
consents, or acquiesces to the appointment of a trustee, receiver, or liquidator
of such Member or of all or any substantial part of such Member’s properties;

(b) against which a proceeding seeking reorganization, arrangement, composition,
readjustment, liquidation, dissolution, or similar relief under any Law has been
commenced and 90 days have expired without dismissal thereof or with respect to
which, without such Member’s consent or acquiescence, a trustee, receiver, or
liquidator of such Member or of all or any substantial part of such Member’s
properties has been appointed and 60 days have expired without such appointments
having been vacated or stayed, or 60 days have expired after the date of
expiration of a stay, if the appointment has not previously been vacated;

(c) that otherwise becomes bankrupt or insolvent (however evidenced); or

(d) that is unable to pay its debts as and when they become due.

“Board” has the meaning set forth in Section 6.2(a).

“Board Member” has the meaning set forth in Section 6.2(a).

“Book-Tax Disparity” means with respect to any item of Contributed Property or
Adjusted Property, as of the date of any determination, the difference between
the Carrying Value of such Contributed Property or Adjusted Property and the
adjusted basis thereof for federal income tax purposes as of such date. A
Member’s share of the Company’s Book-Tax Disparities in all of its Contributed
Property and Adjusted Property will be reflected by the difference between such
Member’s Capital Account balance as maintained pursuant to Section 4.5 and the
hypothetical balance of such Member’s Capital Account computed as if it had been
maintained strictly in accordance with federal income tax accounting principles.
The determination of Book-Tax Disparity and a Member’s share thereof will be
determined consistently with Treasury Regulation section 1.704-3(d).

“Budget” shall have the meaning set forth in Section 6.4(b).

“Business” means (a) the development, construction, ownership, operation and
maintenance of water transportation pipelines, water booster field stations,
water transfer terminals, central water processing and treatment facilities,
water injection facilities, fresh water intake facilities, fresh water and
pre-treated water storage facilities, and material and waste loading and
un-loading facilities and other appurtenant facilities in the AMI; (b) in
connection with the activities described in clause (a), the ownership and
operation of the Facility Assets and all of the business related thereto,
including the development, design, procurement, land acquisition, construction,
financing, disposal of, maintenance of, the marketing of services by, and the
transacting of business involving, the Facilities; and (c) any other activities
related or incidental thereto or in anticipation thereof. Furthermore, the
Company shall not engage in, and the definition of “Business” shall not include,
any activity or conduct inconsistent with the Business, any natural gas
gathering, processing, treating, compression, dehydration, measurement,
transportation or related services or the ownership of any interest in any
natural gas gathering, processing, treating, compression, dehydration,
measurement, transportation or related assets, including any that may be
developed by ETC, its Affiliates or any other Person.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks in Pittsburgh, Pennsylvania are required or authorized to be
closed.

“Calendar Year” means the time period from January 1st to December 31st of each
year.

 

3



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Capital Account” means the capital account maintained for each Member pursuant
to Section 4.5.

“Capital Contribution” means any cash, cash equivalents or the Net Agreed Value
of Contributed Property that a Member contributes to the Company.

“Carrying Value” means (a) with respect to Contributed Property, the Agreed
Value of such property reduced (but not below zero) by all depreciation,
amortization and cost recovery deductions charged to the Members’ Capital
Accounts in respect of such Contributed Property, and (b) with respect to any
other Company property, the adjusted basis of such property for federal income
tax purposes, all as of the time of determination. The Carrying Value of any
property shall be adjusted from time to time in accordance with
Section 4.5(d)(i) and 4.5(d)(ii) to reflect changes, additions or other
adjustments to the Carrying Value for dispositions and acquisitions of Company
properties, as deemed appropriate by the Board.

“Certificate” has the meaning set forth in Section 2.1.

“Change of Control” means, with respect to any Member, the occurrence of any
event or series of related events that result in such Member ceasing to be
Controlled by the Person that was such Member’s Parent immediately prior to such
event or series of related events; provided, however, that neither (a) a
Transfer with respect to a Membership Interest nor (b) a merger or other
combination by and between any third Person and a Parent shall constitute a
Change of Control.

“Code” means the Internal Revenue Code of 1986 and any successor statute, as
amended from time to time.

“Company” means Energy Transfer Water Solutions JV, LLC, a Delaware limited
liability company.

“Company Minimum Gain” has the meaning given the term “partnership minimum gain”
in Treasury Regulation section 1.704-2(b)(2) and the amount of which shall be
determined in accordance with the principles of Treasury Regulation section
1.704-2(d).

“Consent” means the written affirmative consent of the indicated party
(including the Board or any committee thereof) to the action requested.

“Consent Member” has the meaning set forth in Section 2.9(b)(v).

“Consent Member Facility Opportunity” means any Facility Opportunity subject to
Section 2.9(c).

“Consent Member Facility Net Income” means with respect to each Consent Member
Facility Opportunity, for any taxable year, the excess, if any, of the items of
income and gain for such taxable year over the items of loss and deduction for
such taxable year, in each case calculated solely by reference to items
attributable to such Consent Member Facility Opportunity. The items included in
the calculation of Consent Member Facility Net Income shall be determined in
accordance with Section 4.5(b).

“Consent Member Facility Net Loss” means with respect to each Consent Member
Facility Opportunity, for any taxable year, the excess, if any, of the items of
loss and deduction for such taxable year over the items of income and gain for
such taxable year, in each case calculated solely by reference to items
attributable to such Consent Member Facility Opportunity. The items included in
the calculation of Consent Member Facility Net Income shall be determined in
accordance with Section 4.5(b).

 

4



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Contributed Property” means each property or other asset, in such form as may
be permitted by the Act, but excluding cash, contributed to the Company. Once
the Carrying Value of a Contributed Property is adjusted pursuant to
Section 4.5(d), such property shall no longer constitute a Contributed Property,
but shall be deemed an Adjusted Property.

“Control” (including its derivatives and similar terms) means possessing,
directly or indirectly, the power to direct or cause the direction of the
management and policies of any such relevant Person by ownership of voting
interest, by contract or otherwise.

“Costs” has the meaning set forth in Section 4.3(a)(iii).

“CPR Institute” means the regional office of the CPR Institute covering Dallas,
Texas.

“Credit Standards” means, with respect to any Person, that (a) such Person’s
long-term unsecured debt securities are rated at least BBB- by Standard and
Poor’s Rating Group or at least Baa3 by Moody’s Investors Service, Inc. (or the
comparable rating if either such rating agency changes its ratings system), in
each case with stable outlook (“Investment Grade”); or (b) if such Person’s
long-term unsecured debt securities are rated below Investment Grade or such
Person is not rated by either such rating agency, (i) in the case of a
Transferee, the product of (A) such Transferee’s Membership Interest and (B) the
Company’s tangible net worth is less than 15% of such Transferee’s tangible net
worth; or (ii) in the case of any other Person, such Person’s financial
commitments under contracts with the Company are less than 5% of such Person’s
tangible net worth. For this purpose, the term “tangible net worth” shall mean a
Person’s net equity less goodwill, patents, unamortized loan costs or
restructuring costs and other intangible assets, all determined in accordance
with GAAP as of the end of the most recent fiscal quarter for such Person.

“Creditworthy Affiliate” means a Member’s Affiliate that meets the Credit
Standards or that is determined by Unanimous Consent to be sufficiently
creditworthy to provide the guaranties in accordance with Section 3.9(b).

“Deadlock” has the meaning set forth in Section 13.4.

“Default” means, in respect of any Member, the occurrence and continuation of
any of the following events, but only for so long as any such event continues
and is not cured: (a) the failure to remedy, within five Business Days of such
Member’s receipt of written notice thereof from the Company or any other Member,
such Member’s delinquency in making any Required Contribution to the Company
pursuant to Section 4.2; (b) the occurrence of any event that causes such Member
to become a Bankrupt Member; or (c) the failure to remedy, within 10 Business
Days of receipt of written notice thereof from the Company or any other Member,
the non-performance of or non-compliance with any other material agreements,
obligations or undertakings of such Member contained in this Agreement.

“Default Interest Rate” means the lesser of (a) 17.5% per annum and (b) the
maximum rate permitted by Law.

“Delinquent Member” has the meaning set forth in Section 4.3(a).

 

5



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Depreciation” means, for each taxable year or other period, an amount equal to
the depreciation, amortization or other cost recovery deduction allowable with
respect to an asset for such taxable year or other period, except that in the
case of any Contributed Property or Adjusted Property with a Book-Tax Disparity,
Depreciation for such period shall be the amount of the book basis recovered for
such period under the rules prescribed in Treasury Regulation section
1.704-3(d)(2).

“Determination Date” has the meaning set forth in Section 3.6(e).

“Earn-Out Period” means, with respect to any Facility Opportunity pursued
pursuant to Section 2.9(c), the period commencing on the date the Consent Member
makes the first Capital Contribution with respect to such Facility Opportunity
and ending on the date on which the Consent Member has received distributions of
Net Incremental Revenues on account of such Facility Opportunity as provided in
Section 2.9(c)(ii) equal to the sum of (a) 100% of the Capital Contributions
made by the Consent Member with respect to such Facility Opportunity and (b) the
amount necessary to provide the Consent Member with a pre-tax, unlevered
Internal Rate of Return on such Capital Contributions of 30%.

“Economic Risk of Loss” has the meaning set forth in Treasury Regulation section
1.752-2(a).

“Effective Date” has the meaning set forth in the preamble.

“Encumbering Member” has the meaning set forth in Section 3.6(c).

“Encumbrance” has the meaning set forth in Section 3.6(c).

“ETC Member” means ETC Water Solutions, LLC, a Delaware limited liability
company, and its successors and permitted assigns.

“Executive Officer” has the meaning set forth in Section 13.4(a).

“Existing HEK Facilities” has the meaning set forth in the definition of AMI.

“Facility” means any Pipeline Facility or any Water Processing Facility, as
applicable.

“Facility Budget” means the budget set forth in a Facility Plan for the
construction and development of a Facility Opportunity, as amended, supplemented
or otherwise modified from time to time in accordance with the provisions
hereof.

“Facility Contribution” has the meaning set forth in Section 4.2(c).

“Facility Development Plan” means the development plan(s) set forth in a
Facility Plan for the construction and development of a Facility Opportunity, as
amended, supplemented or otherwise modified from time to time in accordance with
the provisions hereof.

“Facility Opportunities” means, collectively, Pipeline Facility Opportunities
and Water Processing Facility Opportunities, and “Facility Opportunity” means
any Pipeline Facility Opportunity or any Water Processing Facility Opportunity.

“Facility Plan” has the meaning set forth in Section 2.9(b)(ii).

“Facilities” means, collectively, the Pipeline Facilities and the Water
Processing Facilities.

 

6



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Facility Assets” means (a) the Facilities and (b) any Land Rights and other
assets owned or leased by the Company or the Operators and used in connection
with the foregoing.

“Fair Market Value” means the value of any specified interest or property, which
shall not in any event be less than zero, that would be obtained in an arm’s
length transaction for cash between an informed and willing buyer and an
informed and willing seller, neither of whom is under any compulsion to purchase
or sell, respectively, and without regard to the particular circumstances of the
buyer or seller.

“Fiscal Year” means the fiscal year of the Company, and its taxable year for
Federal income tax purposes, each of which shall be the Calendar Year unless
otherwise established by the Board.

“G&A Services” means the management, oversight and administrative and general
services described in Schedule 6.12.

“GAAP” means accounting principles generally accepted in the United States,
consistently applied.

“Governmental Entity” means any legislature, court, tribunal, arbitrator,
authority, agency, commission, division, board, bureau, branch, official or
other instrumentality of the U.S., or any domestic state, county, city, tribal
or other political subdivision, governmental department or similar governing
entity, and including any governmental, quasi-governmental or non-governmental
body exercising similar powers of authority.

“Guaranty Agreement” means (a) in the case of HEK Member, a guaranty agreement
substantially in the form of Annex D executed and delivered by Heckmann
Corporation to the Company and ETC Member on or before the Effective Date;
(b) in the case of ETC Member, a guaranty agreement substantially in the form of
Annex D executed and delivered by Energy Transfer Partners, L.P. to the Company
and HEK Member on or before the Effective Date; and (c) in the case of any
Person admitted as a Member, a guaranty agreement substantially in the form of
Annex D or such form as may otherwise be approved by the Board, to be executed
and delivered by the Parent of a Member to the other Member and the Company,
guarantying the obligations of (i) such Member arising under this Agreement
(unless the Parent and the Member are one and the same entity or the Member
independently meets the Credit Standards) and (ii) any such Member’s Affiliates
arising under any Affiliate Contract, if applicable.

“HEK” means HEK Water Solutions, LLC, a Delaware limited liability company, and
its successors and permitted assigns.

“Incremental Revenues” means, with respect to a Facility Opportunity, the
incremental revenues received by the Company and derived from such Facility
Opportunity.

“Internal Rate of Return” means the discount rate that results in a net present
value of zero for a series of cash flows (including an initial investment),
calculated using the “XIRR” function on Microsoft Office Excel 2003 or higher or
any other acceptable spreadsheet program agreed by the Members.

“Land Rights” means, collectively, the Pipeline Land Rights and the Water
Processing Land Rights.

 

7



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Laws” means any applicable statute, law (including common law), rule,
ordinance, regulation, ruling, requirement, writ, injunction, decree, order or
other official act of or by any Governmental Entity or any arbitral tribunal,
whether such Laws now exist or hereafter come into effect.

“Lending Member” has the meaning set forth in Section 4.3(a).

“Liquidating Event” has the meaning set forth in Section 10.1.

“Liquidation Date” means the date on which an event giving rise to the
dissolution of the Company occurs.

“Liquidator” has the meaning set forth in Section 10.2.

“Major Decision” has the meaning set forth in Section 6.3.

“Managing Member” means ETC Member, or any successor thereto, as defined in
Section 6.1.

“Managing Member Indemnified Acts” has the meaning set forth in Section 7.1.

“Meeting Deadline” has the meaning set forth in Section 2.9(b)(ii).

“Member” means any Person executing this Agreement as of even date herewith as a
Member or any Person hereafter admitted to the Company as a Substituted Member
as provided in this Agreement, but does not include any Person who has ceased to
be a Member in the Company.

“Member Nonrecourse Debt” has the meaning set forth for “partner nonrecourse
debt” in Treasury Regulation section 1.704-2(b)(4).

“Member Nonrecourse Debt Minimum Gain” has the meaning set forth for the term
“partner nonrecourse debt minimum gain” in Treasury Regulation section
1.704-2(i)(2).

“Member Nonrecourse Deductions” means any and all items of loss, deduction or
expenditure (including any expenditure described in section 705(a)(2)(B) of the
Code) that, in accordance with the principles of Treasury Regulation section
1.704-2(i), are attributable to Member Nonrecourse Debt.

“Membership Interest” means the ownership interest expressed on a percentage
basis on Exhibit A of a Member in the Company, including any and all benefits to
which such Member is entitled as provided in this Agreement, together with all
obligations of such Member to comply with the terms and provisions of this
Agreement. Exhibit A shall be amended by the Board as necessary to reflect
changes and adjustments resulting from the admission or resignation of any
Member or any Transfer or adjustment in Membership Interests made in accordance
with the terms of this Agreement (provided that a failure to reflect any such
change or adjustment on Exhibit A shall not prevent any such change or
adjustment from being effective).

“Net Agreed Value” means (a) in the case of any Contributed Property, the Agreed
Value of such property reduced by any liabilities either assumed by the Company
upon such contribution or to which such property is subject when contributed,
and (b) in the case of any property distributed to a Member or Transferee by the
Company, the Company’s Carrying Value of such property (as adjusted pursuant to
Section 4.5(d)(ii)) at the time such property is distributed, reduced by any
indebtedness either assumed by such Member or Transferee upon such distribution
or to which such property is subject at the time of distribution as determined
under section 752 of the Code.

 

8



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Net Income” means, for any taxable year, the excess, if any, of the Company’s
items of income and gain for such taxable year over the Company’s items of loss
and deduction for such taxable year. The items included in the calculation of
Net Income shall be determined in accordance with Section 4.5(b) and shall not
include any items specially allocated under Sections 5.1 (b) and (c).

“Net Incremental Revenues” means, with respect to a Facility Opportunity, the
Incremental Revenues relating to such Facility Opportunity minus all incremental
O&M Costs incurred by the Company in connection with such Facility Opportunity.

“Net Loss” means, for any taxable year, the excess, if any, of the Company’s
items of loss and deduction for such taxable year over the Company’s items of
income and gain for such taxable year. The items included in the calculation of
Net Loss shall be determined in accordance with Section 4.5(b) and shall not
include any items specifically allocated under Sections 5.1(b) and (c).

“Non-Transferring Member” has the meaning set forth in Section 3.6(b)(ii).

“Nonrecourse Built-in Gain” means with respect to any Contributed Properties or
Adjusted Properties that are subject to a mortgage or pledge securing a
Nonrecourse Liability, the amount of any taxable gain that would be allocated to
the Members pursuant to Sections 5.2(b)(i)(A), 5.2(b)(ii)(A) or 5.2(b)(iii) if
such properties were disposed of in a taxable transaction in full satisfaction
of such liabilities and for no other consideration.

“Nonrecourse Deductions” means any and all items of loss, deduction, or
expenditure (described in section 705(a)(2)(b) of the Code) that, in accordance
with the principles of Treasury Regulation section 1.704-2(b)(1), are
attributable to a Nonrecourse Liability.

“Nonrecourse Liability” has the meaning assigned to such term in Treasury
Regulation section 1.704-2(b)(3).

“O&M Costs” when used with respect to the Pipeline O&R Agreement, has the
meaning set forth in the Pipeline O&R Agreement, and, when used with respect to
the Water Processing O&R Agreement, has the meaning set forth in the Water
Processing O&R Agreement.

“O&R Agreements” means the Pipeline O&R Agreement and the Water Processing O&R
Agreement.

“Obligation” has the meaning set forth in Section 4.3(a)(ii).

“Offer Notice” has the meaning set forth in Section 3.6(b)(ii).

“Officer” means any natural Person appointed by the Managing Member as an
officer of the Company as provided under Section 6.9.

“Operating Budget” when used with respect to the Pipeline O&R Agreement, has the
meaning set forth in the Pipeline O&R Agreement, and, when used with respect to
the Water Processing O&R Agreement, has the meaning set forth in the Water
Processing O&R Agreement.

“Option Period” has the meaning set forth in Section 3.6(b)(ii).

 

9



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Other Transaction Documents” has the meaning set forth in Section 13.16.

“Parent” means (a) in the case of HEK Member or any of its Affiliates hereafter
admitted as a Substituted Member, Heckmann Corporation, (b) in the case of ETC
Member or any of its Affiliates hereafter admitted as a Substituted Member,
Energy Transfer Partners, L.P., and (c) in the case of any other Member, the
Person that is designated by the Board as the Parent of such Member in
connection with its admission to the Company, or if no such designation is made,
the Person that at the time of such admission Controls such Member and that has
no other Person that Controls it.

“Permits” means all licenses, permits, certificates of authority,
authorizations, approvals, registrations, franchises and similar consents
granted by a Governmental Entity.

“Person” means any individual or entity, including any corporation, limited
liability company, partnership (general or limited), joint venture, association,
joint stock company, trust, unincorporated organization or government (including
any board, agency, political subdivision or other body thereof).

“Pipeline Facility” means any (a) facility that involves water transportation
pipelines, water booster field stations or water transfer terminals that is, or,
when completed, will be, located in the AMI, (b) addition, upgrade, expansion,
lateral extension, segment extension or other extension or expansion to any
Pipeline Facility in the AMI, or (c) capital project related to any Pipeline
Facility and mandated by Law.

“Pipeline Facility Opportunity” means any opportunity to develop or acquire a
Pipeline Facility, other than any projects included in an approved Budget and
any expenditures (including any capital expenditures) incurred in the ordinary
course of business; provided, however, that a “Pipeline Facility Opportunity”
shall not include any Water Processing Facility Opportunity.

“Pipeline Land Rights” means deeds, releases, easements, rights of way and other
land rights necessary to construct, maintain or operate the Pipeline Facilities.

“Pipeline O&R Agreement” means the Operations and Reimbursement Agreement dated
as of the Effective Date, by and between ETC member and the Company, and any
replacement agreement pursuant to which a Member or any other Person operates
the Pipeline Facilities, a form of which is attached hereto as Annex B.

“Pipeline Operator” means ETC Member, or any successor thereto, whose
responsibility is to oversee and manage the development and construction of and
operate and maintain the Pipeline Facilities under the terms of the Pipeline O&R
Agreement in accordance with Section 6.13.

“Potential ETC Facilities” has the meaning set forth in the definition of AMI.

“Pre-Effective Date Costs” has the meaning set forth in Section 2.11.

“Proceeding” has the meaning set forth in Section 7.2.

 

10



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Qualifying Offer” means an offer to purchase a Membership Interest if it meets
all of the following criteria:

(a) the offer is a written offer, in good faith and at arm’s length, from a
Person that is not an Affiliate of the Transferring Member to purchase all, and
not less than all, of the Transferring Member’s Membership Interest;

(b) the offer is for a price payable solely in cash;

(c) the offer is not subject to any material conditions such as financing or due
diligence;

(d) the offer does not include consideration unrelated to the sale of the
Subject Interest;

(e) the offer is subject in all respects to the right of the other Member to
first purchase the Subject Interest pursuant to Section 3.6(b);

(f) the proposed transferee is a principal, identified in the offer, and not an
agent acting on behalf of an undisclosed principal; and

(g) the offer contains all material terms and conditions of a written contract
of purchase and sale of the Membership Interest, provides for a closing not
earlier than the term specified in Section 3.6(b)(ii) and is not assignable
except to a Wholly-Owned Affiliate of such Person.

“Quarter” means, unless the context requires otherwise, a fiscal quarter, or,
with respect to the first fiscal quarter after the Effective Date, the portion
of such quarter after the Effective Date, of the Company.

“Recapture Income” means any gain recognized by the Company (computed without
regard to any adjustment required by section 734 or 743 of the Code) upon the
disposition of any property or asset of the Company, which gain is characterized
as ordinary income because it represents the recapture of deductions previously
taken with respect to such property or asset.

“Required Allocations” means any allocation of an item of income, gain, loss or
deduction pursuant to Section 5.1(c)(i), 5.1(c)(ii), 5.1(c)(iii), 5.1(c)(iv),
5.1(c)(vii) or 5.1(c)(ix).

“Required Contribution” has the meaning set forth in Section 4.2(b).

“Reserve” means the cash reserves reasonably determined by the Managing Member
to be necessary or appropriate to provide for the payment of current,
prospective or contingent obligations, including working capital, of the Company
for the subsequent Quarter; provided, however, that with respect to such
determination as it relates to a Facility Opportunity pursued by a Consent
Member under Section 2.9(c), the Managing Member shall, during the Earn-Out
Period with respect to such Facility Opportunity, either (a) in the event of
sufficient Net Incremental Revenue distributable under Section 2.9(c) with
respect to such Facility Opportunity, deduct from Net Incremental Revenue such
cash reserves that the Managing Member determines to be necessary or appropriate
to provide for the payment of current, prospective or contingent obligations,
including working capital, of the Company for the subsequent Quarter with
respect to such Facility Opportunity pursued by a Consent Member, or (b) to the
extent of no or insufficient Net Incremental Revenue attributable to such
Facility Opportunity pursued by a Consent Member, the Managing Member shall
notify such Consent Member of its obligation to fund such cash reserve through a
Capital Contribution under Section 2.9(c)(i).

 

11



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Residual Gain” or “Residual Loss” means any item of gain or loss, as the case
may be, of the Company recognized for federal income tax purposes resulting from
a sale, exchange or other disposition of a Contributed Property or Adjusted
Property, to the extent such item of gain or loss is not allocated pursuant to
Section 5.2(b)(i)(A) or 5.2(b)(ii)(A), respectively, to eliminate Book Tax
Disparities.

“Resign” means the resignation, withdrawal or retirement of a member from the
Company as a Member.

“Security Interest” means any security interest, lien, mortgage, encumbrance,
hypothecation, pledge, or other obligation, whether created by operation of law
or otherwise, created by any Person in any of its property or rights.

“Service” means the Internal Revenue Service.

“Special Purpose Entity” means any Member or Person that Controls a Member, all
or substantially all of the assets of which consist, directly or indirectly, of
a Membership Interest.

“Subject Interest” has the meaning set forth in Section 3.6(b)(ii).

“Subsidiary” means, with respect to any relevant Person, any other Person that
is Controlled (directly or indirectly) and more than 50% owned (directly or
indirectly) by the relevant Person.

“Substituted Member” means a Person who is admitted as a Member of the Company,
at such time as such Person has complied with the requirements of Section 3.9,
in place of and with all the rights of a Transferring Member with respect to the
Membership Interest transferred and that is shown as a Member on the books and
records of the Company.

“Tax Matters Member” has the meaning set forth in Section 8.4.

“Third Party” means any Person other than a Member, its Affiliates, and the
Company.

“Transfer” or “Transferred” means, with respect to a Membership Interest, a
voluntary or involuntary sale, assignment, transfer, conveyance, exchange,
bequest, devise, gift or any other alienation (in each case, with or without
consideration) of any rights, interests or obligations with respect to all or
any portion of (a) such Membership Interest or (b) the equity interests of any
Special Purpose Entity that is the Member or that Controls the Member.

“Transferee” means a Person that receives all or part of a Member’s Membership
Interest through a Transfer.

“Transferring Member” has the meaning set forth in Section 3.6(b)(ii).

“Treasury Regulation” means the Income Tax Regulations promulgated under the
Code, as may be amended from time to time (including corresponding provisions of
successor regulations).

“UCC” has the meaning set forth in Section 4.3(a)(v).

 

12



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Unanimous Consent” means the unanimous affirmative vote of all the Board
Members voting on the action being taken, and including at least one Board
Member appointed by ETC Member and one Board Member appointed by HEK Member;
provided, however, that (a) if a Member is in Default, “Unanimous Consent” means
the Consent of the Board Members appointed by the Member not in Default at the
time such action is being taken; (b) with respect to any action related to an
Affiliate Contract, “Unanimous Consent” means the Consent of the Board Members
appointed by the Member which is not, nor are its Affiliates, a party to such
Affiliate Contract at the time such action is being taken; (c) with respect to
any action related to litigation, arbitration or similar proceedings (including
any proposed or threatened litigation, arbitration or similar proceeding)
involving the Company as a party (or the equivalent) to which a Member or an
Affiliate thereof is a party adverse to the Company (other than as a
co-defendant or the equivalent), “Unanimous Consent” means the Consent of the
Board Members excluding the Board Members appointed by each such adverse Member
(and each such Member with an adverse Affiliate); (d) with respect to any
determination of a Member’s, its Affiliate’s or its proposed Transferee’s
satisfaction of the Credit Standards (either individually or by providing a
Guaranty Agreement from a Person that meets the Credit Standards), “Unanimous
Consent” means the Consent of the Board Members, excluding the Board Members
appointed by Member of which such determination is being made; and (e) with
respect to any action related to a Facility Opportunity being pursued in
accordance with Section 2.9(c) and that arises prior to the end of the
applicable Earn-Out Period, “Unanimous Consent” means the Consent of the Board
Members, excluding the Board Members appointed by any Member that is a
non-Consent Member with respect to such Facility Opportunity.

“Unrealized Gain” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Fair Market Value of such
property as of such date (as determined under Section 4.5(d)) over (b) the
Carrying Value of such property as of such date (prior to any adjustment to be
made pursuant to Section 4.5(d) as of such date).

“Unrealized Loss” attributable to any item of Company property means, as of any
date of determination, the excess, if any, of (a) the Carrying Value of such
property as of such date (prior to any adjustment to be made pursuant to
Section 4.5(d) as of such date) over (b) the Fair Market Value of such property
as of such date (as determined under Section 4.5(d)).

“Water Processing Facility” means any (a) facility that involves central water
processing and treatment, water injection facilities, fresh water intakes at
central processing site, fresh water and pre-treated water storage at central
processing site, and material and waste loading and un-loading facilities, in
each case that is, or, when completed, will be, located in the AMI,
(b) addition, upgrade, expansion, lateral extension, segment extension or other
extension or expansion to any Water Processing Facility in the AMI, or
(c) capital project related to any Water Processing Facility and mandated by
Law.

“Water Processing Facility Opportunity” means any opportunity to develop or
acquire a Water Processing Facility, other than any projects included in an
approved Budget and any expenditures (including any capital expenditures)
incurred in the ordinary course of business; provided, however, that a “Water
Processing Facility Opportunity” shall not include any Pipeline Facility
Opportunity.

“Water Processing Land Rights” means deeds, releases, easements, rights of way
and other land rights necessary to construct, maintain or operate the Water
Processing Facilities.

“Water Processing O&R Agreement” means the Operations and Reimbursement
Agreement dated as of the Effective Date, by and between HEK Member and the
Company and any replacement agreement pursuant to which a Member or any other
Person who operates the Water Processing Facilities, a form of which is attached
hereto as Annex C.

“Water Processing Operator” means HEK Member, or any successor thereto, whose
responsibility is to oversee and manage the development and construction of and
operate and maintain the Water Processing Facilities under the terms of the
Water Processing O&R Agreement in accordance with Section 6.13.

 

13



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

“Wholly-Owned Affiliate” means, when used with respect to any Person, any other
Person that, directly or indirectly through one or more intermediaries, controls
such Person, where “control” means the possession, directly or indirectly, of
the power to direct or cause the direction of the management or policies of the
controlled Person, through ownership of 100% of the equity securities of the
controlled Person.

Section 1.2 Other Terms. Other terms may be defined elsewhere in the text of
this Agreement and shall have the meanings so given.

Section 1.3 Construction. Unless the context otherwise requires, the gender of
all words used in this Agreement includes the masculine, feminine, and neuter,
the singular shall include the plural, and the plural shall include the
singular. All references to Articles, Sections and subsections refer to
articles, sections and subsections of this Agreement, and all references to
Exhibits, Schedules and Annexes are to exhibits, schedules and annexes attached
hereto, each of which is incorporated herein for all purposes, unless specific
reference is made to such articles, sections, subsections, exhibits, schedules
or annexes of another document or instrument. Article and section titles or
headings are for convenience only and neither limit nor amplify the provisions
of the Agreement itself. Each accounting term not otherwise defined in this
Agreement has the meaning commonly applied to it in accordance with GAAP. All
references to $ or dollar amounts are to lawful currency of the United States.
Unless the context of this Agreement clearly requires otherwise, the words
“include,” “includes” and “including” shall be deemed to be followed by the
words “without limitation,” and the words “hereof,” “herein,” “hereunder” and
similar terms in this Agreement shall refer to this Agreement as a whole and not
any particular section or Article in which such words appear.

ARTICLE II

ORGANIZATION

Section 2.1 Formation. The Company was organized as a Delaware limited liability
company by the filing of a Certificate of Formation (as amended, supplemented or
otherwise modified from time to time, the “Certificate”) with the Secretary of
State of the State of Delaware pursuant to the Act as of the Effective Date.

Section 2.2 Name. The name of the Company is “Energy Transfer Water Solutions
JV, LLC” and all Company business must be conducted in that name or such other
names that comply with Laws as the Board may select from time to time; provided,
however, that to the extent practical, in their dealings and communications with
third parties, the Members shall identify the Company as a Heckmann Corporation
and Energy Transfer Partners venture.

Section 2.3 Principal Office in the United States; Other Offices. The principal
office of the Company in the United States shall be at 7000 Stonewood Drive,
Suite 351, Wexford, PA 15090, or at such other place as the Board may designate
from time to time, which need not be in the State of Delaware. The Company may
have such other offices as the Board may designate from time to time.

Section 2.4 Purpose. The sole purpose of the Company is to engage in the
Business. Except for activities related to such purpose, there are no other
authorized business purposes of the Company.

 

14



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Section 2.5 Foreign Qualification. Prior to the Company’s conducting business in
any jurisdiction other than Delaware, the Company shall comply, to the extent
procedures are available and those matters are reasonably within the control of
the Company, with all requirements necessary to qualify the Company as a foreign
limited liability company, and, if necessary, keep the Company in good standing,
in that jurisdiction.

Section 2.6 Term. Subject to earlier termination pursuant to other provisions of
this Agreement (including those contained in Article X), the term of the Company
shall be perpetual.

Section 2.7 Mergers and Exchanges. Except as otherwise provided in this
Agreement or prohibited by Laws, the Company may be a party to any merger, share
exchange, consolidation, exchange or acquisition or any other type of
reorganization.

Section 2.8 Standard of Conduct—No Implied Duty or Obligation. Subject to
Section 2.9, each Member and its Affiliates may engage, directly or indirectly,
without the consent or approval of the other Member or the Company, in the
businesses conducted by such Member and its Affiliates as of the Effective Date
(or, with respect to Members admitted after the Effective Date as Substituted
Members in accordance with the provisions hereof, on the date such Person is
admitted as a Substituted Member) and in any other business opportunities
(including Facility Opportunities that it is permitted to pursue pursuant to
Section 2.9), transactions, ventures or other arrangements of any nature or
description, independently or with others, including business of a nature which
may be competitive with or the same as or similar to the Business, regardless of
the geographic location of such business, and without any duty or obligation to
account to the other Member or the Company in connection therewith. Nothing
herein is intended to create a partnership, joint venture, agency or other
relationship creating fiduciary or quasi-fiduciary duties or similar duties and
obligations or subject the Members to joint and several or vicarious liability
or to impose any duty, obligation or liability that would arise therefrom with
respect to any or all of the Members or the Company. To the extent that, at law
or in equity, a Member has any fiduciary or other duty to the Company or to any
other Member pursuant to this Agreement (other than as expressly set forth in
this Agreement), such duty is hereby eliminated to the maximum extent permitted
pursuant to Section 18-1101(c) of the Act and Laws. Notwithstanding anything to
the contrary in this Agreement, (a) each Member (and its designated Board
Member) shall be permitted to vote its Membership Interest in its own
self-interest and (b) subject to Section 2.9, (i) the doctrine of corporate
opportunity, or any analogous doctrine, shall not apply to a Member; (ii) no
Member who (directly or through an Affiliate) acquires knowledge of a potential
transaction, agreement, arrangement or other matter that may be an opportunity
for the Company shall have any duty to communicate or offer such opportunity to
the Company or any other Member, and such Member shall not be liable to the
Company, to any other Member or any other Person for breach of any fiduciary or
other duty by reason of the fact that such Member pursues or acquires such
opportunity for itself or its Affiliate, directs such opportunity to another
Person or does not communicate such opportunity or information to the Company
and (iii) neither the Company nor any Member shall have any right, by virtue of
this Agreement, to share or participate in such other businesses, investments or
activities of a Member or to the income or proceeds derived therefrom.

Section 2.9 Business Opportunity/Non-Compete; Non-Consent.

(a) ****.

(b) If, at any time, a Member becomes aware of a Facility Opportunity, then such
Member shall submit it to the Company by notifying the Board of the nature of
such proposed Facility Opportunity, including such details as are then
available, providing a reasonably detailed explanation of the reasons why such
Facility Opportunity should be pursued by the Company, and whether such Facility

 

15



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Opportunity is a Pipeline Facility Opportunity or a Water Processing Facility
Opportunity. Following any such submission, the following provisions shall
apply, with respect to any such Facility Opportunity, the implementation of
which would involve a Major Decision:

(i) As soon as reasonably practicable after the giving of the notice described
in Section 2.9(b), the Board shall instruct the Pipeline Operator or the Water
Processing Operator, as applicable based on whether the Facility Opportunity is
a Pipeline Facility Opportunity or a Water Processing Facility Opportunity, to
conduct a feasibility study for the proposed Facility Opportunity. The
applicable Operator shall complete the feasibility study as soon as reasonably
practicable. Upon completion of such feasibility study, the feasibility study
and its findings shall be delivered to each Member, together with (A) a detailed
description of such Facility Opportunity; (B) a detailed analysis of the
economic benefits of the proposed Facility Opportunity; and (C) the estimated
cost of the Facility Opportunity.

(ii) Within a reasonable timeframe but no later than 15 Business Days after a
feasibility study has been received by each Member (the “Meeting Deadline”), the
Board shall meet to consider pursuit by the Company of such Facility Opportunity
and, if the Board determines to pursue such Facility Opportunity by Unanimous
Consent, then the Board shall authorize the relevant Operator to prepare for
presentation to the Board a Facility Development Plan and Facility Budget
relating to such Facility Opportunity (together, a “Facility Plan”).

(iii) After the presentation of the Facility Plan to the Board as instructed in
accordance with Section 2.9(b)(ii), the Board shall vote on whether to proceed
with the development of such Facility Opportunity in accordance with such
Facility Plan, which vote requires Unanimous Consent for approval.

(iv) If proceeding with the development of a proposed Facility Opportunity in
accordance with its respective Facility Plan is approved by Unanimous Consent as
provided in Section 2.9(b)(iii), then the Board shall instruct the relevant
Operator to proceed in accordance with the applicable Facility Plan with the
development of such Facility Opportunity, the Facility Plan shall be deemed
approved for all purposes and the Facility Budget shall be incorporated into the
Budget accordingly.

(v) If the Board does not approve the Facility Opportunity pursuant to
Section 2.9(b)(iii) by Unanimous Consent, then (A) if a Member, through its
representation on the Board, shall have voted to approve such Facility
Opportunity (the “Consent Member”), the provisions of Section 2.9(c) shall
apply, or (B) if no Member, through its representation on the Board, shall have
voted to approve such Facility Opportunity, such Facility Opportunity shall be
deemed rejected by the Board, and no Member, or its Affiliates, may pursue it.

(vi) Except in connection with costs associated with the feasibility study
described under Section 2.9(b)(i) or actions otherwise taken with the approval
of the Board, the Company shall not incur any material costs or obligations with
respect to a Facility Opportunity until (A) the necessary Permits for the
Facility Opportunity have been obtained and all other applicable legal
requirements have been satisfied, including (if applicable) the expiration of
all applicable waiting periods under the Hart-Scott-Rodino Antitrust
Improvements Act of 1996, as amended, (B) the estimated cost of the Facility
Opportunity has been determined by the Board and (C) Unanimous Consent of such
Facility Opportunity has been obtained as provided in Section 2.9(b)(iii).

(c) Following the affirmative vote to approve a Facility Opportunity by the
Consent Member in accordance with Section 2.9(b)(v), such Consent Member shall
have the right, by

 

16



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

notice to the Board, to cause the Company to pursue such Facility Opportunity in
accordance with the applicable Facility Plan, and the following shall apply:

(i) the Consent Member shall be obligated to make Capital Contributions to cover
all costs, expenses, obligations or liabilities arising out of or associated
with the development, construction, acquisition, ownership and operation of the
Facility Opportunity during the Earn-Out Period (to the extent any such costs,
expenses, obligations or liabilities are not paid for out of Incremental
Revenues);

(ii) during the Earn-Out Period for such Facility Opportunity, all Net
Incremental Revenues (less any Reserves attributable to such Facility
Opportunity) will be distributed on a quarterly basis to the Consent Member
(provided, however, that, for the avoidance of doubt, the distributions
described in this clause (ii) shall cease to be made in accordance with this
Section 2.9(c)(ii) from and after the end of the Earn-Out Period for the
Facility Opportunity with respect to which such Net Incremental Revenues
relate);

(iii) the Facility Plan shall be deemed approved by Unanimous Consent and the
Facility Budget will be incorporated into the Budget accordingly; and

(iv) such Facility Opportunity shall be managed by the Pipeline Operator or the
Water Processing Operator, as applicable, under their respective O&R Agreement,
regardless of which Member is the Consent Member.

Section 2.10 Guaranty Agreements. Each Member shall cause a Guaranty Agreement
from its Parent to be executed and delivered to the other Member and the Company
on or before the Effective Date.

Section 2.11 Pre-Effective Date Costs. ****.

ARTICLE III

MEMBERSHIP INTERESTS AND TRANSFERS

Section 3.1 Members. The Members of the Company are HEK Member and ETC Member. A
Person may only be admitted to the Company as a Substituted Member as provided
in this Agreement.

Section 3.2 Number of Members. The number of Members of the Company shall never
be fewer than one.

Section 3.3 Membership Interests. The Members agree that each Member’s
Membership Interest shall be that which is set forth in Exhibit A, which exhibit
shall be amended by the Board as required to reflect changes and adjustments
made from time to time in accordance with the terms of this Agreement.

Section 3.4 Representations and Warranties. Each Member hereby represents and
warrants to the Company and the other Member that (a) it is duly formed, validly
existing and (if applicable) in good standing under the Laws of the state of its
formation, and, if required by Laws, is duly qualified to do business and (if
applicable) is in good standing in the jurisdiction of its principal place of
business (if not formed therein); (b) it has full corporate, limited liability
company, partnership, trust, or other applicable power and authority to execute
and agree to this Agreement and to perform its obligations hereunder and all
necessary actions by the board of directors, shareholders, managers,

 

17



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

members, partners, trustees, beneficiaries, or other Persons necessary for the
due authorization, execution, delivery, and performance of this Agreement by
that Member have been duly taken; (c) it has duly executed and delivered this
Agreement, and this Agreement is enforceable against such Member in accordance
with its terms, subject to bankruptcy, moratorium, insolvency and other Laws
generally affecting creditors’ rights and general principles of equity (whether
applied in a proceeding in a court of law or equity); (d) its authorization,
execution, delivery, and performance of this Agreement does not conflict with
any material obligation under any other material agreement or arrangement to
which that Member is a party or by which it is bound; and (e) it (i) has been
furnished with such information about the Company and the Membership Interest as
that Member has requested, (ii) has made its own independent inquiry and
investigation into, and based thereon has formed an independent judgment
concerning, the Company and that Member’s Membership Interest therein, (iii) has
adequate means of providing for its current needs and possible individual
contingencies and is able to bear the economic risks of this investment and has
a sufficient net worth to sustain a loss of its entire investment in the Company
in the event such loss should occur, (iv) has such knowledge and experience in
financial and business matters as to be capable of evaluating the merits and
risks of an investment in the Company, (v) is an “accredited investor” within
the meaning of “accredited investor” under Regulation D of the Securities Act of
1933, as amended, and (vi) understands and agrees that its Membership Interest
shall not be sold, pledged, hypothecated or otherwise transferred except in
accordance with the terms of this Agreement and pursuant to an applicable
exemption from registration under the Securities Act of 1933 and other
applicable securities Laws. Upon the occurrence and during the continuation of
any event or condition which would cause a Member to be in breach of a
representation or warranty contained in clause (e) of this Section 3.4, the
breaching Member shall be treated as a Transferee who has not become a
Substituted Member in accordance with the terms of Section 3.9.

Section 3.5 Restrictions on the Transfer of a Membership Interest. Any Transfer
of a Membership Interest may only be made in accordance with Laws and the
provisions of this Agreement, including the following provisions of this
Section 3.5. Any purported Transfer in breach of the terms of this Agreement
shall be null and void ab initio, and the Company shall not recognize any such
prohibited Transfer.

(a) Notwithstanding anything to the contrary contained herein, no Member may
effect a Transfer of less than all of its Membership Interest, unless such
action is approved by the other Member.

(b) A Membership Interest shall not be Transferred except pursuant to an
applicable exemption from registration under the Securities Act of 1933, as
amended, and other applicable securities Laws.

(c) Except for Transferees with respect to Transfers made in accordance with
Sections 3.6(a) and 3.6(b) (to the extent provided in Section 3.9(a)) or as
otherwise provided in this Agreement or by Laws, (i) no Transferee shall have
the right to become a Substituted Member and (ii) unless and until a Transferee
is admitted as a Substituted Member, (A) such Transferee shall have no right to
exercise any of the powers, rights and privileges of a Member hereunder other
than to receive its share of allocations and distributions pursuant to this
Agreement and (B) the Member who has Transferred all or any part of its
Membership Interest to such Transferee shall cease to be a Member with respect
to such Membership Interest so Transferred upon Transfer of such Membership
Interest and thereafter shall have no further powers, rights and privileges as a
Member hereunder with respect to such Membership Interest (to the extent so
Transferred), but shall, unless otherwise relieved of such obligations by the
Company, remain liable for all obligations and duties as a Member with respect
to such Membership Interest; provided, however, that if the Transferee reconveys
such Membership Interest to the Transferring Member within 10 days after the
Transferring Member becomes aware that the Transferee will not become a
Substituted Member, the Transferring Member shall once again be entitled to all
of the powers, rights and privileges of a Member hereunder.

 

18



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(d) The Company may, in its reasonable discretion, charge the Transferring
Member a reasonable fee to cover administrative expenses necessary to effect a
Transfer with respect to any or all of such Member’s Membership Interest.

(e) In the absence of the substitution (as provided herein) of a Transferee for
a Transferring Member, any payment by the Company to the Transferring Member
shall acquit the Company and the Members of all liability to any other Persons
who may be interested in such payment by reason of a Transfer by such Member.

(f) Neither the Company nor any Member shall be bound or otherwise affected by
any Transfer of any Membership Interest with respect to which such Person has
not received notice pursuant to Section 3.7.

(g) Except as specifically provided under Section 3.6(c) or 3.6(d), a Member in
Default shall not Transfer, and shall not permit a Transfer of, its Membership
Interest.

Section 3.6 Permitted Transfers.

(a) Transfers to Affiliates. Any Member may Transfer all, and not less than all,
of its Membership Interest to a Wholly-Owned Affiliate of its Parent without
being subject to the requirements of Section 3.6(b); provided that (i) such
Transfer otherwise complies with the terms of this Agreement and (ii) the
Guaranty Agreement executed and delivered by such Parent pursuant to
Section 2.10 remains in full force and effect (and is applicable to such
Transferee’s obligations) subsequent to such Transfer.

(b) Right of First Refusal.

(i) Subject to the right of first refusal set forth in this Section 3.6(b) and
the other restrictions and limitations contained herein, a Member may Transfer
all, and not less than all, of its Membership Interest to another Person that is
not a Wholly-Owned Affiliate of the Member’s Parent.

(ii) Except with respect to Transfers according to the terms of Section 3.6(a),
any Member (or such Member’s Affiliate) who receives, and desires to accept, a
Qualifying Offer (such Member and any other Member deemed to have made a
Transfer under Section 3.6(c) or 3.6(d), each a “Transferring Member”) from a
ready, willing and able Transferee shall first offer to transfer such Member’s
Membership Interest (the “Subject Interest”) to the other Member (the
“Non-Transferring Member”) no later than five days following the decision by the
Transferring Member to accept such Qualifying Offer. Such offer shall be made by
an irrevocable written offer (the “Offer Notice”) to transfer all of the Subject
Interest and shall contain a complete description of the price and other terms
and conditions of the transaction in which the Transferring Member proposes to
Transfer the Subject Interest, including the name of the ready, willing and able
Transferee, the consideration specified and the proposed closing date of the
transaction, which shall in no event be earlier than 30 days, or later than 60
days, following the expiration of the Option Period. The Non-Transferring Member
shall have 30 days (the “Option Period”) after receipt of the Offer Notice
within which to advise the Transferring Member whether or not it will acquire
the Subject Interest upon the terms and conditions contained in the Offer
Notice. If, within the Option Period, the Non-Transferring Member elects to
acquire such Subject Interest, then such Non-Transferring Member shall close
such transaction in accordance with this Section 3.6 no later than the closing
date set forth in the Offer Notice.

 

19



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(iii) If the Non-Transferring Member declines to acquire all of the Subject
Interest of the Transferring Member in accordance with this Section 3.6(b), the
Transferring Member may Transfer such Subject Interest to the Transferee named
in the Offer Notice delivered to the Non-Transferring Member upon the terms
described in such Offer Notice. If such Transfer does not occur in accordance
with the terms of such Offer Notice, such attempted Transfer shall be null and
void ab initio and the Transferring Member shall again be subject to the
provisions of this Section 3.6(b).

(iv) Upon consummation of any such Transfer (whether to a Member or any other
Person), such Transferee and its Membership Interest shall automatically become
a party to and be bound by this Agreement and shall thereafter have all of the
rights and obligations of a Member hereunder. Notwithstanding the foregoing, all
Transfers pursuant to this Section 3.6(b) must also comply with and be governed
by this Agreement, including any restrictions on Transfers herein and on any
Transferee becoming a Substituted Member.

(c) Except as may be permitted under Section 4.3 or with prior Unanimous
Consent, no Member may grant or suffer a Security Interest on all or any portion
of its Membership Interest or the equity interests of any Special Purpose Entity
that is such Member or that Controls such Member (each, an “Encumbrance”).
Except as permitted under Section 4.3, if any Member (an “Encumbering Member”),
without prior Unanimous Consent, should grant or suffer an Encumbrance, the
Encumbering Member shall be obligated to notify the other Members in writing
(and such notice shall be the Offer Notice) and the Encumbrance shall be deemed
to be a proposed Transfer of all the Membership Interests subject to the
Encumbrance and, therefore, a Subject Interest offered to the other Members
under Section 3.6(b) at a price equal to the Fair Market Value of such
Membership Interest and payable only in cash, and such Encumbering Member shall
be obligated to sell its Membership Interest in accordance with Section 3.6(b)
and this Section 3.6(c).

(d) If a Member (i) undergoes a Change of Control, (ii) is dissolved and wound
up (unless the sole distributee of the Member’s Membership Interest is such
Member’s Parent or a Wholly-Owned Affiliate of the Member’s Parent), or
(iii) becomes a Bankrupt Member, or (iv) is an Encumbering Member (as permitted
under Section 3.6(c)) whose Membership Interests have been foreclosed upon by a
creditor or trustee-in-bankruptcy in a legal or equitable proceeding, or
(v) desires to sell its entire Membership Interest as part of a larger
transaction and the cash value of such Membership Interest cannot be readily
ascertained, the affected Member shall be obligated to notify the other Member
in writing (and such notice shall be deemed to be the Offer Notice) and the
entire Membership Interest owned by such Member shall be deemed to be the
subject of a proposed Transfer and, therefore, a Subject Interest offered to the
other Members under Section 3.6(b) at a price equal to the Fair Market Value of
such Membership Interest and payable only in cash, and such affected Member
shall be obligated to sell its Membership Interest in accordance with
Section 3.6(b) and this Section 3.6(d).

(e) Whenever the Fair Market Value of a Membership Interest is determined as a
result of a deemed Transfer under Sections 3.6(c) or 3.6(d), the Fair Market
Value shall be determined as of the last day of the calendar month immediately
preceding the occurrence of the Encumbrance, Change of Control or dissolution,
foreclosure or bankruptcy, as applicable, that is deemed a Transfer (the
“Determination Date”); provided, however, that for purposes of determining the
purchase price for the Subject Interest, the Fair Market Value shall be reduced
by any distributions made to the Transferring Member attributable to the Subject
Interest, and increased by any Capital Contributions made by the Transferring
Member attributable to the Subject Interest, occurring during the time period
between the Determination Date and the closing of the purchase and sale.

 

20



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(f) Whenever an option arises as a result of a deemed Transfer under
Section 3.6(c) or 3.6(d), the Option Period shall begin upon the occurrence of
the event constituting the deemed Transfer and shall continue until the 30th day
following the giving of the notification to the other Member referenced in the
applicable provision of Section 3.6(c) or 3.6(d).

(g) At the closing of the Transfer of a Membership Interest pursuant to this
Agreement, the Transferee shall deliver to the Transferring Member the full
consideration agreed upon. Any membership interest transfer or similar taxes
involved in such sale shall be paid by the Transferring Member, and the
Transferring Member shall provide the Transferee with such evidence of the
Transferring Member’s authority to Transfer hereunder and such tax lien waivers
and similar instruments as the Transferee may reasonably request.

(h) If any governmental consent or approval is required with respect to any
Transfer, the Transferee shall have a reasonable amount of time (not to exceed
120 days from the date upon which such Transfer would have been otherwise
consummated in accordance with the terms of this Agreement) to obtain such
consent or approval. All Members shall use reasonable, good faith efforts to
cooperate with the Transferee attempting to obtain, and to assist in timely
obtaining, such consent or approval; provided that no Member shall be required
to incur any out-of-pocket costs or additional liability in connection with such
cooperation and assistance. After the expiration of such waiting period, such
Transferee shall forfeit its rights to acquire the Subject Interest with respect
to such specific transaction; provided, however, that such forfeiture shall not
limit or otherwise affect the forfeiting Transferee’s rights with respect to any
subsequent proposed Transfer made in accordance herewith.

(i) No Transfer of a Membership Interest shall effect a release of the
Transferring Member (or its applicable Affiliates) from any liabilities or
obligations to the Company or the other Member that accrued prior to the
Transfer.

Section 3.7 Documentation; Validity of Transfer. The Company shall not recognize
for any purpose any purported Transfer of a Membership Interest unless and until
the applicable provisions of Sections 3.5 and 3.6 have been satisfied and the
Company has received, on behalf of the Company, a document in a form acceptable
to the Company executed by both the Transferring Member (or if the Transfer is
on account of the death, incapacity, or liquidation of the Member, its
representative) and the Transferee. Such document shall (a) include the notice
address of the potential Transferee and such Person’s agreement to be bound by
this Agreement with respect to the Membership Interest being obtained,
(b) contain a representation and warranty that the Transfer was made in
accordance with all Laws (including state and federal securities Laws) and the
terms and conditions of this Agreement, (c) include a legally binding agreement
of the Transferee to be bound by this Agreement from and after the date such
Transferee becomes a Member and (d) if the Person to which the Membership
Interest is Transferred is to be admitted to the Company as a Substituted
Member, its representation and warranty that the representations and warranties
in Section 3.4 are true and correct with respect to such Person. Each Transfer
and, if applicable, admission complying with the provisions of this Section 3.7
and Sections 3.5, 3.6 and 3.9(b) is effective against the Company as of the
first Business Day of the calendar month immediately succeeding the month in
which (i) the Company receives the document required by this Section 3.7
reflecting such Transfer, and (ii) the other requirements of Sections 3.5, 3.6
and 3.9(b) have been met.

Section 3.8 Possible Additional Restrictions on Transfer. Notwithstanding
anything to the contrary contained in this Agreement, in the event of (a) the
enactment (or imminent enactment) of any legislation, (b) the publication of any
temporary or final Regulations, (c) any ruling by the Service or (d) any
judicial decision that in any such case, in the opinion of counsel to the
Company, would result in the taxation of the Company for federal income tax
purposes as a corporation or would otherwise subject the Company to being taxed
as an entity for federal income tax purposes, this Agreement shall be deemed to
impose such restrictions on the Transfer of a Membership Interest as may be
required, in the opinion of

 

21



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

counsel to the Company, to prevent the Company from being taxed as a corporation
or otherwise being taxed as an entity for federal income tax purposes, and the
Members thereafter shall amend this Agreement as necessary or appropriate to
impose such restrictions.

Section 3.9 Substituted Members.

(a) Persons, including Transferees, may be admitted to the Company as
Substituted Members as provided under the terms of this Section 3.9. Except as
expressly provided otherwise, any Transferee with respect to a Transfer made in
accordance with Section 3.6(a) or 3.6(b) shall be admitted automatically as a
Substituted Member upon compliance with Sections 3.5, 3.6, 3.7 and 3.9(b) with
respect to such Transfer, but without the consent or approval of any other
Person; provided, however, that any Transferee that is not already a Member at
the time of the Transfer and acquires a Membership Interest by foreclosure shall
not be admitted as a Substituted Member without Unanimous Consent.

(b) Notwithstanding anything to the contrary contained herein, a Person may be
admitted as a Substituted Member only if such Person either meets the Credit
Standards or delivers to the other Member a Guaranty Agreement from a
Creditworthy Affiliate of such Person, as guarantor. This Section 3.9(b) shall
not apply to Transferees under Section 3.6(a).

(c) Upon becoming a Substituted Member, (i) such Substituted Member shall have
all of the powers, rights, privileges, duties, obligations and liabilities of a
Member, as provided in this Agreement and by Laws to the extent of the
Membership Interest so Transferred and (ii) the Member who Transferred the
Membership Interest and its guarantor (except as provided in Section 3.6(a))
shall be relieved of all of the obligations and liabilities with respect to such
Membership Interest (and the Guaranty of such guarantor, except as provided in
Section 3.6(a), shall be deemed terminated with respect to such obligations and
liabilities); provided that such Member and its guarantor shall remain fully
liable for all liabilities and obligations relating to such Membership Interest
that accrued prior to the applicable Transfer (and the Guaranty of such
guarantor shall remain in full force and effect with respect to such liabilities
and obligations).

Section 3.10 Information.

(a) In addition to the other rights specifically set forth in this Agreement,
each Member is entitled to all information to which that Member is entitled to
have access pursuant to the Act under the circumstances and subject to the
conditions therein stated.

(b) The Members acknowledge that, from time to time, they may receive
information from or regarding the Company, any other Member or its Affiliates or
their respective customers in the nature of trade secrets or secret or
proprietary information or information that is otherwise confidential, the
release of which may be damaging to the Company, the Members or their
Affiliates, as applicable, or Persons with which they do business. Each Member
shall hold in strict confidence any such information it receives for a period of
two years following the termination of this Agreement and, during such time
period, may not disclose such information to any Person other than another
Member, except for disclosures (i) to comply with any Laws (including applicable
stock exchange or quotation system requirements), (ii) to Affiliates, advisers
or representatives of the Member or Persons to which that Member’s Membership
Interest may be Transferred as permitted by this Agreement, but only if the
recipients of such information have agreed to be bound by the provisions of this
Section 3.10(b), (iii) of information that a Member also has received from a
source independent of the Company and that such Member reasonably believes such
source obtained without breach of any obligation of confidentiality, (iv) of
information obtained prior to the formation of the Company,

 

22



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

provided that this clause (iv) shall not relieve any Member or any of its
Affiliates from any obligations it may have to any other Member or any of its
Affiliates under any existing confidentiality agreement, (v) to lenders,
accountants, attorneys, financial advisors and other representatives of the
disclosing Member with a need to know such information, provided that the
disclosing Member shall be responsible for such representatives’ use and
disclosure of any such information, (vi) of public information, or (vii) in
connection with any proposed Transfer of a Membership Interest of a Member or
the proposed sale of all or substantially all of the assets of a Member or its
Parent, to advisers or representatives of the Member, its Parent or Persons to
which such interest may be Transferred as permitted by this Agreement, but only
if the recipients of such information have agreed in writing to be bound by
confidentiality provisions that are no less stringent than those set forth in
this Section 3.10(b). The Members acknowledge that a breach of the provisions of
this Section 3.10(b) may cause irreparable injury to the Company or another
Member for which monetary damages are inadequate, difficult to compute, or both.
Accordingly, the Members agree that the provisions of this Section 3.10(b) may
be enforced by injunctive action or specific performance, and the Members hereby
waive any requirement to post bond in connection with any injunctive order or
order for specific performance.

(c) The Members acknowledge that, from time to time, the Company may need
information from any or all of such Members for various reasons, including for
complying with various federal and state regulations. Each Member shall provide
to the Company all information reasonably requested by the Company for purposes
of complying with federal or state regulations, in each case within a reasonable
amount of time from the date such Member receives such request; provided,
however, that no Member shall be obligated to provide such information to the
Company to the extent such disclosure (i) could reasonably be expected to result
in the breach or violation of any contractual obligation (if a waiver of such
restriction cannot reasonably be obtained) or Law or (ii) involves secret,
confidential or proprietary information, in which case any Member may provide
such information directly to such federal or state regulatory authorities.

(d) Notwithstanding anything in this Section 3.10 to the contrary, a Member (and
its Affiliates) may, in its independent pursuit of any Facility Opportunity that
it is permitted to pursue under Section 2.9(b), use and disclose to other
Persons as may be required in connection therewith, any information regarding
such Facility Opportunity, including information received from the Company or
any other Member; provided, however, that such Member may not provide
confidential information about the Company or any other Member to any Person
without first obtaining from such Person an executed confidentiality agreement
with substantially similar provisions to those set forth in Section 3.10(b)
(except that the term of the obligations thereunder must extend only for a
period equal to at least two years after the date of such agreement).

Section 3.11 Liability to Third Parties. Except as required by the Act, no
Member shall be liable to any Person (including any Third Party, the Company or
to another Member) (a) as the result of any act or omission of another Member or
(b) for Company losses, liabilities or obligations (except as otherwise
expressly agreed to in writing by such Member).

Section 3.12 No Resignation. A Member may not take any action to Resign
voluntarily without the prior written consent of all other Members.

Section 3.13 Fair Market Value. The “Fair Market Value” of the Subject Interest
deemed to be Transferred under Section 3.6(c) or 3.6(d) shall be determined by
mutual agreement of the Transferring Member (or its representative) and the
Non-Transferring Member; provided, however, that if such Persons do not agree on
the Fair Market Value of such Subject Interest during the first 20 days of the
Option Period, then (a) either Member, by written notice to the other Member,
may require the determination of Fair Market Value to be made by an independent
appraiser specified in such written

 

23



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

notice, and (b) the Option Period shall thereafter be extended until the 10th
day following the final determination of Fair Market Value in accordance with
the terms hereof. If the Member receiving such notice objects, in writing, to
the independent appraiser designated in such notice, on or before the 10th day
following such Member’s receipt thereof, and the Members otherwise fail to agree
on an independent appraiser, either Member may request the CPR Institute to
designate an independent appraiser who shall be qualified by his or her
education, training and experience in the water processing and transportation
industry to determine the Fair Market Value of such Subject Interest, whose
determination shall be final and binding on both Members. Failing designation by
the CPR Institute, either Member may in writing request the judge of the United
States District Court for the Northern District of Texas senior in term of
service to appoint an independent appraiser qualified by his or her education,
training and experience in the water processing and transportation industry to
determine the Fair Market Value of such Subject Interest, whose determination
shall be final and binding on all parties. If the independent appraiser so
chosen shall die, resign or otherwise fail or becomes unable to serve as
independent appraiser, a replacement independent appraiser shall be chosen in
accordance with this Section 3.13. The Company shall, and shall instruct the
Operators to, provide the independent appraiser with all information and data
reasonably necessary to make a determination of Fair Market Value, subject to a
customary confidentiality agreement. The independent appraiser shall report to
the Members its determination of Fair Market Value within 30 days after
appointment, and such determination shall be final and binding on both Members.
The Transferring Member, on the one hand, and the Non-Transferring Member, on
the other hand, each shall pay one-half of the appraisal and court costs in
appointing an appraiser.

ARTICLE IV

CAPITAL CONTRIBUTIONS

Section 4.1 Initial Capital Contributions. ****.

Section 4.2 Subsequent Contributions.

(a) Except as set forth in Section 4.2(b) or (c) or as may be approved by the
Board by Unanimous Consent, no Member shall be required to make any additional
Capital Contribution.

(b) The Members agree to contribute to the Company the sums required for the
Company to pay all amounts necessary to fund (i) the Facility Plan for each
Facility Opportunity that has received Unanimous Consent and is being pursued
pursuant to Section 2.9(b) and (ii) any other Capital Contribution approved by
Unanimous Consent (in each case, a “Required Contribution”). Each Member agrees
to contribute that portion of the Required Contribution equal to its Membership
Interest. Such contributions shall be made within 10 Business Days following the
end of each such month pursuant to cash calls issued by the Managing Member when
and in the amounts required to satisfy such Required Contribution.

(c) Each Consent Member shall be required to contribute to the Company the
portion of the sums required to fund any Facility Opportunity pursued by such
Consent Member in accordance with Section 2.9(c) in accordance with the
applicable Facility Plan (each, an “Facility Contribution”). Such Facility
Contributions shall be made pursuant to cash calls issued by the Managing Member
(or any Member, if the Managing Member fails to issue any such cash call) when
and in the amounts specified in the applicable Facility Plan related to such
Facility Opportunity. The Company shall use the proceeds of such Facility
Contributions exclusively for the purposes of pursuing the Facility Opportunity
to which such Facility Contribution relates in accordance with the applicable
Facility Plan.

 

24



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Section 4.3 Failure to Contribute.

(a) If a Member is in Default as a result of its failure to contribute all or
any portion of a Capital Contribution such Member (a “Delinquent Member”) is
required to make as provided in this Agreement, the non-Delinquent Member may
advance the entire amount of the Delinquent Member’s Capital Contribution that
is in Default. Each advance made by a non-Delinquent Member on behalf of a
Delinquent Member shall constitute a loan to the Delinquent Member (the
non-Delinquent Member making such loan, the “Lending Member,” whether one or
more). Such advance shall have the following results:

(i) the sum advanced shall constitute a loan from the Lending Member to the
Delinquent Member and a Capital Contribution of that sum to the Company by the
Delinquent Member pursuant to the applicable provisions of this Agreement;

(ii) the principal balance of the loan and all accrued unpaid interest thereon
(collectively, the “Obligation”) shall be due and payable in whole on the 10th
Business Day after the day written demand requesting payment of the Obligation
is made by the Lending Member to the Delinquent Member; provided, however, that
the Delinquent Member may prepay the Obligation in whole or in part at any time
prior to the date due;

(iii) the amount lent shall bear interest at the Default Interest Rate per
annum, compounded quarterly on the first day of each Quarter, from the date on
which the advance is deemed made until the date that the Obligation and all
costs and expenses associated therewith (“Costs”), is repaid to the Lending
Member;

(iv) all distributions from the Company that otherwise would be made to the
Delinquent Member (whether before or after dissolution of the Company) instead
shall be paid to the Lending Member until the Obligation and any Costs have been
paid in full to the Lending Member (with payments being applied first to accrued
and unpaid interest, second to Costs, and finally to principal);

(v) the Lending Member shall have the right, in addition to the other rights and
remedies granted to it pursuant to this Agreement or available to it at law or
in equity, to take any action (including court proceedings and exercising the
rights of a secured party under the Uniform Commercial Code of the State of
Delaware or any other appropriate state (the “UCC”)) that the Lending Member may
deem appropriate to obtain payment from the Delinquent Member of the Obligation
and all Costs;

(vi) if the Delinquent Member has defaulted on more than one Capital
Contribution, the non-Delinquent Member that has made advances on behalf of such
Delinquent Member under this Section 4.3(a) shall have recourse to such
Delinquent Member’s Membership Interest pursuant to Sections 4.3(a), 4.3(b) and
4.3(c) in priority based on the order of the dates on which the Capital
Contributions giving rise to such advances under this Section 4.3(a) were
required to be made by the Delinquent Member, with an advance made in respect of
Capital Contributions required at an earlier date (and the Obligations and Costs
relating to such advance) having priority over advances made in respect of
Capital Contributions required at a later date (and the Obligations and Costs
relating to such other advances);

(vii) the Delinquent Member deemed to have received a loan from a Lending Member
under the terms of this Section 4.3(a) shall continue to be deemed in Default
until all Obligations and Costs under such loan have been paid and satisfied in
full; and

 

25



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(viii) initially, a loan by a Member to another Member as contemplated by this
Section 4.3(a) shall not be considered a Capital Contribution by the Lending
Member and shall not increase the Capital Account balance of the Lending Member.
Notwithstanding the foregoing, in the event the Obligations under any such loan
have not been fully satisfied within 90 days from the date of the loan, the
Lending Member, at any time thereafter by giving written notice to the Company,
may elect to have the unpaid principal balance of such loan transferred to and
increase such Lending Member’s Capital Account with a corresponding decrease in
the Capital Account of the Member on whose behalf such loan was made. Upon such
transfer, the unpaid principal balance of such loan shall be treated as a
Capital Contribution, and the Membership Interest for each Member shall be
automatically adjusted to equal the percentage obtained by dividing (A) the
Capital Contributions of such Member (including any Capital Contribution made on
behalf of the other Member under this Section 4.3) by (B) the aggregate Capital
Contributions of all Members (including all Capital Contributions made on behalf
of the other Member under this Section 4.3); provided that the adjustments to
the Membership Interests provided in this subsection (viii) shall occur after
adjustment of the Capital Accounts as provided in Section 4.5(d) as if
additional Membership Interests were being issued. Upon the adjustment of the
Membership Interests in the manner set forth in the preceding sentence,
Exhibit A shall be deemed to be amended to reflect such adjusted Membership
Interests. If any interest or Costs remain unpaid in connection with such loan
at the time the Lending Member makes an election under this subsection, the
Lending Member shall retain its rights and remedies for collection of interest
and Costs in connection with such loan under this Section 4.3(a) with respect to
the Membership Interest, if any, of the Delinquent Member after adjustment
pursuant to this subsection, but the amount treated as a Capital Contribution
shall be deemed to have been repaid.

(b) Each Member grants to each Lending Member as security for any Obligations
and Costs that may be due and owing by such Member hereunder a security interest
in its Membership Interest pursuant to and in accordance with the UCC and agrees
that the Lending Member shall have the rights and remedies granted under the UCC
with respect to the security interest granted therein. Each Member authorizes
any Lending Member to file UCC financing statements related thereto and agrees
that this Agreement serves as the necessary security agreement.

(c) The Company or the non-Delinquent Member shall have the right to exercise
the following remedies with respect to a Delinquent Member in addition to the
rights granted by Section 4.3(a):

(i) the Company or the non-Delinquent Member may at any time take such action
(including court proceedings) as the Company or the non-Delinquent Member may
deem appropriate to obtain payment by the Delinquent Member of the portion of
the Delinquent Member’s Capital Contribution that is in Default, along with all
costs and expenses associated with the collection of such Delinquent Member’s
Capital Contribution; and

(ii) the Company or the non-Delinquent Member may at any time exercise any other
rights and remedies available under this Agreement or at law or in equity.

Section 4.4 Return of Contributions. A Member is not entitled (a) to the return
of any part of any Capital Contributions or (b) to be paid interest in respect
of either its Capital Account or its Capital Contributions. An unrepaid Capital
Contribution is not a liability of the Company or of any Member. A Member is not
required to contribute or to lend any cash or property to the Company to enable
the Company to return the other Member’s Capital Contributions.

 

26



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Section 4.5 Capital Accounts. The Company shall maintain for each Member a
separate Capital Account in accordance with the rules of Treasury Regulation
section 1.704-1(b)(2)(iv) and in accordance with the following provisions:

(a) Each Member’s Capital Account shall be increased by (i) the amount of all
Capital Contributions made to the Company by such Member pursuant to this
Agreement, (ii) all items of Company income and gain computed in accordance with
Section 4.5(b) and allocated with respect to such Member pursuant to
Section 5.1, and (iii) the amount of any Company liabilities assumed by such
Member or that are secured by any Company property distributed to such Member,
and decreased by (A) the amount of cash or Net Agreed Value of property actually
or deemed distributed to such Member pursuant to this Agreement, (B) all items
of Company deduction and loss computed in accordance with Section 4.5(b) and
allocated to such Member pursuant to Section 5.1 and (C) the amount of any
liabilities of such Member assumed by the Company or that are secured by any
property contributed by such Member to the Company.

(b) For purposes of computing the amount of any item of income, gain, loss or
deduction which is to be allocated pursuant to Article V and is to be reflected
in the Members’ Capital Accounts, the determination, recognition and
classification of any such item shall be the same as its determination,
recognition and classification for federal income tax purposes, provided that:

(i) All fees and other expenses incurred by the Company to promote the sale of
(or to sell) a Membership Interest that can neither be deducted nor amortized
under section 709 of the Code, if any, shall, for purposes of Capital Account
maintenance, be treated as an item of deduction at the time such fees and other
expenses are incurred and shall be allocated among the Members pursuant to
Section 5.1.

(ii) Except as otherwise provided in Treasury Regulation
section 1.704-1(b)(2)(iv)(m), the computation of all items of income, gain, loss
and deduction shall be made without regard to any election under section 754 of
the Code which may be made by the Company and, as to those items described in
section 705(a)(1)(A) or 705(a)(2)(B) of the Code, without regard to the fact
that such items are not includable in gross income or are neither currently
deductible nor capitalized for federal income tax purposes. To the extent an
adjustment to the adjusted tax basis of any Company asset pursuant to section
734(b) or 743(b) of the Code is required, pursuant to Treasury Regulation
section 1.704-1(b)(2)(iv)(m), to be taken into account in determining Capital
Accounts, the amount of such adjustment in the Capital Accounts shall be treated
as an item of gain or loss.

(iii) Any income, gain or loss attributable to the taxable disposition of any
Company property shall be determined as if the adjusted basis of such property
as of such date of disposition were equal in amount to the Company’s Carrying
Value with respect to such property as of such date.

(iv) In lieu of the depreciation, amortization and other cost recovery
deductions taken into account in computing such items, there shall be taken into
account Depreciation, computed in accordance with the definition of
“Depreciation.”

(v) For purposes of determining income, gain, loss, and deduction, or any other
item allocable to any period, such items will be determined on a daily, monthly
or other basis, as reasonably determined by the Board using any permissible
method under Code section 706 and the related Treasury Regulations.

 

27



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(c) A Transferee shall succeed to the pro rata portion of the Capital Account of
the transferor relating to the Membership Interest so transferred. Except as
otherwise provided herein, all items of income, gain, expense, loss, deduction,
and credit allocable to any Membership Interest that may have been transferred
during any calendar year shall, if permitted by law, be allocated between the
transferor and the transferee based on the portion of the calendar year during
which each was recognized as owning that Membership Interest, based upon the
interim closing of the books method; provided, however, that this allocation
must be made in accordance with a method permissible under section 706 of the
Code and the Treasury Regulations thereunder.

(d) (i) In accordance with Treasury Regulation section 1.704-1(b)(2)(iv)(f), on
an issuance of additional Membership Interests for cash or Contributed Property
and the issuance of Membership Interests as consideration for the provision of
services, the Capital Accounts of all Members and the Carrying Value of each
Company property immediately prior to such issuance or adjustment shall be
adjusted upward or downward to reflect any Unrealized Gain or Unrealized Loss
attributable to such Company property, as if such Unrealized Gain or Unrealized
Loss had been recognized on an actual sale of each such property immediately
prior to such issuance or adjustment and had been allocated to the Members at
such time pursuant to Section 5.1 in the same manner as any item of gain or loss
actually recognized during such period would have been allocated. In determining
such Unrealized Gain or Unrealized Loss, the aggregate cash amount and Fair
Market Value of all Company assets (including cash and cash equivalents)
immediately prior to the issuance of additional Membership Interests shall be
determined by the Board using such method of valuation as it may adopt. The
Board shall allocate such aggregate value among the assets of the Company (in
such manner as it determines) to arrive at a Fair Market Value for individual
properties.

(ii) In accordance with Treasury Regulation section 1.704-1(b)(2)(iv)(f),
immediately prior to any actual or deemed distribution to a Member of any
Company property (other than a distribution of cash that is not in redemption or
retirement of a Membership Interest), the Capital Accounts of all Members and
the Carrying Value of all Company property shall be adjusted upward or downward
to reflect any Unrealized Gain or Unrealized Loss attributable to such Company
property, as if such Unrealized Gain or Unrealized Loss had been recognized in a
sale of such property immediately prior to such distribution for an amount equal
to its Fair Market Value, and had been allocated to the Members, at such time,
pursuant to Section 5.1 in the same manner as any item of gain or loss actually
recognized during such period would have been allocated. In determining such
Unrealized Gain or Unrealized Loss, the aggregate cash amount and Fair Market
Value of all Company assets (including cash and cash equivalents) immediately
prior to a distribution shall (A) in the case of an actual distribution that is
not made pursuant to Section 10.2 or in the case of a deemed distribution, be
determined and allocated in the same manner as that provided in
Section 4.5(d)(i) or (B) in the case of a liquidating distribution pursuant to
Section 10.2, be determined and allocated by the Liquidator using such method of
valuation as it may adopt.

ARTICLE V

ALLOCATIONS AND DISTRIBUTIONS

Section 5.1 Allocations for Capital Account Purposes. For purposes of
maintaining the Capital Accounts and in determining the rights of the Members
among themselves, the Company’s items of income, gain, loss and deduction
(computed in accordance with Section 4.5(b)) shall be allocated among the
Members in each taxable year (or portion thereof) as provided herein below.

(a) Net Income and Net Loss. After giving effect to the special allocations set
forth in Sections 5.1(b) and (c), Net Income and Net Loss for each taxable
period and all items of income, gain, loss and deduction taken into account in
the computation thereof shall be allocated to the Members in accordance with
their respective Membership Interests.

 

28



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(b) Consent Member Facility Net Income and Consent Member Facility Net Loss.
Consent Member Facility Net Income and Consent Member Facility Net Loss shall be
allocated among the Members as set forth in this Section 5.1(b). This
Section 5.1(b) shall be applied separately for each Consent Member Facility
Opportunity.

(i) Consent Member Facility Net Income for any taxable year shall be allocated:

(A) First, to the Consent Member until the cumulative Consent Member Facility
Net Income allocated with respect to the current and all prior taxable periods
equals the cumulative Consent Member Facility Net Losses, if any, allocated
pursuant to Section 5.1(b)(ii)(B) during all prior taxable periods, plus the
amount described in clause (b) of the definition of Earn-Out Period with respect
to the applicable Consent Member Facility Opportunity; and

(B) Thereafter, to the Members in accordance with their respective Membership
Interests.

(ii) Consent Member Facility Net Loss for any taxable year shall be allocated:

(A) First, to the Members in accordance with their respective Membership
Interests until the cumulative Consent Member Facility Net Losses allocated with
respect to the current and all prior taxable periods equal the cumulative
Consent Member Facility Net Income, if any, allocated pursuant to
Section 5.1(b)(i)(B) during all prior taxable periods; and

(B) Thereafter, to the Consent Member.

(c) Special Allocations. Notwithstanding any other provision of this
Section 5.1, the following special allocations shall be made for such taxable
period in the following order and priority:

(i) Company Minimum Gain Chargeback. Notwithstanding the other provisions of
this Section 5.1, if there is a net decrease in Company Minimum Gain during any
Company taxable period, each Member shall be allocated items of Company income
and gain for such taxable period (and, if necessary, subsequent taxable periods)
in the manner and amounts provided in Treasury Regulation sections 1.704-2(f)(6)
and (g)(2) and section 1.704-2(j)(2)(i), or any successor provisions. For
purposes of this Section 5.1(c), each Member’s Adjusted Capital Account balance
shall be determined, and the allocation of income or gain required hereunder
shall be effected, prior to the application of any other allocations pursuant to
this Section 5.1(c) with respect to such taxable period (other than an
allocation pursuant to Section 5.1(c)(v) and 5.1(c)(vi). This Section 5.1(c)(i)
is intended to comply with the Company Minimum Gain chargeback requirement in
Treasury Regulation section 1.704-2(f) and shall be interpreted consistently
therewith.

(ii) Chargeback of Minimum Gain Attributable to Member Nonrecourse Debt.
Notwithstanding the other provisions of this Section 5.1 (other than
Section 5.1(c)(i)), except as provided in Treasury Regulation section
1.704-2(i)(4), if there is a net decrease in Member Nonrecourse Debt Minimum
Gain during any Company taxable period, any Member with a share of Member
Nonrecourse Debt Minimum Gain at the beginning of such taxable period shall be
allocated items of Company income and gain for such taxable period (and, if
necessary, subsequent taxable periods) in the

 

29



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

manner and amounts provided in Treasury Regulation sections 1.704-2(i)(4) and
1.704-2(j)(2)(ii), or any successor provisions. For purposes of this
Section 5.1(c), each Member’s Adjusted Capital Account balance shall be
determined, and the allocation of income or gain required hereunder shall be
effected, prior to the application of any other allocations pursuant to this
Section 5.1(c), other than Section 5.1(c)(i) and other than an allocation
pursuant to Section 5.1(c)(vi) and 5.1(c)(vii), with respect to such taxable
period. This Section 5.1(c)(ii) is intended to comply with the chargeback of
items of income and gain requirement in Treasury Regulation section
1.704-2(i)(4) and shall be interpreted consistently therewith.

(iii) Qualified Income Offset. In the event any Member unexpectedly receives any
adjustments, allocations or distributions described in Treasury Regulation
section 1.704-1(b)(2)(ii)(d)(4) through (6), items of Company income and gain
shall be specially allocated to such Member in an amount and manner sufficient
to eliminate, to the extent required by the Treasury Regulations promulgated
under section 704(b) of the Code, the deficit balance, if any, in its Adjusted
Capital Account created by such adjustments, allocations or distributions as
quickly as possible; provided that, an allocation pursuant to this
Section 5.1(c)(iii) shall be made only if and to the extent that such Member
would have a deficit in such Member’s Adjusted Capital Account after all other
allocations provided in this Article V have been tentatively made as if this
Section 5.1(c)(iii) were not a part of this Agreement. This Section 5.1(c)(iii)
is intended to be a “qualified income offset” as that term is used in Treasury
Regulation section 1.704-1(b)(2)(ii)(d) and shall be interpreted consistently
therewith.

(iv) Stop Loss. No amount of Net Loss shall be allocated pursuant to
Section 5.1(a) to the extent that such allocation would cause any Member to have
a deficit balance in its Adjusted Capital Account at the end of such taxable
period (or increase any existing deficit balance in its Adjusted Capital
Account). All Net Losses in excess of the limitation set forth in the preceding
sentence shall be allocated among such other Members, who have positive Adjusted
Capital Account balances, in proportion to their respective Membership Interests
until each Member’s Adjusted Capital Account balance is reduced to zero.
Thereafter, any remaining Net Loss shall be allocated to the Members in
proportion to their relative interests in the Company as required by section
704(b) of the Code.

(v) Gross Income Allocations. In the event any Member has a deficit balance in
its Adjusted Capital Account at the end of any Company taxable period in excess
of the sum of (A) the amount such Member is obligated to restore pursuant to any
provision of this Agreement and (B) the amount such Member is deemed obligated
to restore pursuant to Treasury Regulations sections 1.704-2(g) and
1.704-2(i)(5), such Member shall be specially allocated items of Company gross
income and gain in the amount of such excess as quickly as possible; provided
that, an allocation pursuant to this Section 5.1(c)(v) shall be made only if and
to the extent that such Member would have a deficit balance in its Adjusted
Capital Account after all other allocations provided in this Section 5.1 have
been tentatively made as if this Section 5.1(c)(v) were not in the Agreement.

(vi) Nonrecourse Deductions. Nonrecourse Deductions for any taxable period shall
be allocated to the Members in accordance with their respective Membership
Interests. If the Board determines that the Company’s Nonrecourse Deductions
should be allocated in a different ratio to satisfy the safe harbor requirements
of the Treasury Regulations promulgated under section 704(b) of the Code, the
Board is authorized, upon notice to the Members, to revise the prescribed ratio
to the numerically closest ratio which does satisfy such requirements.

(vii) Member Nonrecourse Deductions. Member Nonrecourse Deductions for any
taxable period shall be allocated 100% to the Member that bears the Economic
Risk of Loss with respect to such Member Nonrecourse Debt to which such Member
Nonrecourse Deductions are attributable in accordance with Treasury Regulation
section 1.704-2(i). If more than one Member bears the Economic Risk of Loss with
respect to a Member Nonrecourse Debt, such Member Nonrecourse Deductions
attributable thereto shall be allocated between or among such Members in
accordance with the ratios in which they share such Economic Risk of Loss.

 

30



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(viii) Nonrecourse Liabilities. For purposes of Treasury Regulation
section 1.752-3(a)(3), the Members agree that Nonrecourse Liabilities of the
Company in excess of the sum of (A) the amount of Company Minimum Gain and
(B) the total amount of Nonrecourse Built-in Gain shall be allocated among the
Members in accordance with their respective Membership Interests.

(ix) Code Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Company asset pursuant to section 734(b) or 743(b) of the Code
is required, pursuant to Treasury Regulation section 1.704-1(b)(2)(iv)(m), to be
taken into account in determining Capital Accounts, the amount of such
adjustment to the Capital Accounts shall be treated as an item of gain (if the
adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) , and such item of gain or loss shall be specially
allocated to the Members in a manner consistent with the manner in which their
Capital Accounts are required to be adjusted pursuant to such section of the
Treasury Regulations.

(x) Curative Allocation. Notwithstanding any other provision of this
Section 5.1, other than the Required Allocations, the Required Allocations shall
be taken into account in making the Agreed Allocations so that, to the extent
possible, the net amount of items of income, gain, loss or deduction allocated
to each Member pursuant to the Required Allocations and the Agreed Allocations,
together, shall be equal to the net amount of such items that would have been
allocated to each such Member under the Agreed Allocations had the Required
Allocations and the related Curative Allocations not otherwise been provided in
this Section 5.1. Notwithstanding the preceding sentence, Required Allocations
relating to (1) Nonrecouse Deductions shall not be taken into account except to
the extent that there has been a decrease in Company Minimum Gain and (2) Member
Nonrecourse Deductions shall not be taken into account except to the extent that
there has been a decrease in Member Nonrecourse Debt Minimum Gain. Allocations
pursuant to this Section 5.1(c)(x) shall only be made with respect to Required
Allocations to the extent the Board reasonably determines that such allocations
will otherwise be inconsistent with the economic agreement among the Members.
Further, allocations pursuant to this Section 5.1(c)(x) shall be deferred with
respect to allocations pursuant to clauses (1) and (2) hereof to the extent the
Board determines that such allocations are likely to be offset by subsequent
Required Allocations.

Section 5.2 Allocations for Tax Purposes.

(a) Except as otherwise provided herein, for federal income tax purposes, each
item of income, gain, loss and deduction shall be allocated among the Members in
the same manner as its correlative item of “book” income, gain, loss or
deduction is allocated pursuant to Section 5.1.

(b) In an attempt to eliminate Book-Tax Disparities attributable to a
Contributed Property or Adjusted Property, items of income, gain, loss,
depreciation, amortization and cost recovery deductions shall be allocated for
federal income tax purposes among the Members as follows:

(i) (A) In the case of a Contributed Property, such items attributable thereto
shall be allocated among the Members in the manner provided under section 704(c)
of the Code that takes into account the variation between the Agreed Value of
such property and its adjusted basis at the time of contribution; and (B) any
item of Residual Gain or Residual Loss attributable to a Contributed Property
shall be allocated among the Members in the same manner as its correlative item
of “book” gain or loss is allocated pursuant to Section 5.1.

 

31



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(ii) (A) In the case of an Adjusted Property, such items shall (1) first, be
allocated among the Members in a manner consistent with the principles of
section 704(c) of the Code to take into account the Unrealized Gain or
Unrealized Loss attributable to such property and the allocations thereof
pursuant to Section 4.5(d)(i) or 4.5(d)(ii), and (2) second, in the event such
property was originally a Contributed Property, be allocated among the Members
in a manner consistent with Section 5.2(b)(i)(A); and (B) any item of Residual
Gain or Residual Loss attributable to an Adjusted Property shall be allocated
among the Members in the same manner as its correlative item of “book” gain or
loss is allocated pursuant to Section 5.1.

(iii) The Board shall apply the principles of Treasury Regulation section
1.704-3(d) to eliminate Book-Tax Disparities.

(c) For the proper administration of the Company, the Board shall (i) adopt such
conventions as it deems appropriate in determining the amount of depreciation,
amortization and cost recovery deductions; (ii) make special allocations for
federal income tax purposes of income (including gross income) or deductions;
and (iii) amend the provisions of this Agreement as appropriate to reflect the
proposal or promulgation of Treasury Regulations under section 704(b) or section
704(c) of the Code. The Board may adopt such conventions, make such allocations
and make such amendments to this Agreement as provided in this Section 5.2(c)
only if such conventions, allocations or amendments are consistent with the
principles of section 704 of the Code and would not have a material adverse
effect on the Members.

(d) Any gain allocated to the Members upon the sale or other taxable disposition
of any Company asset shall, to the extent possible, after taking into account
other required allocations of gain pursuant to this Section 5.2, be
characterized as Recapture Income in the same proportions and the same extent as
such Members (or their predecessors in interest) have been allocated any
deductions directly or indirectly giving rise to the treatment of such gains as
Recapture Income.

(e) All items of income, gain, loss, deduction and credit recognized by the
Company for federal income tax purposes and allocated to the Members in
accordance with the provisions hereof shall be determined without regard to the
election under section 754 of the Code that will be made by the Company;
provided, however, that such allocations, once made, shall be adjusted (in any
manner determined by the Board) as necessary or appropriate to take into account
those adjustments permitted or required by sections 734 and 743 of the Code.

Section 5.3 Transfer of Interest. In the event of a Transfer of all of a
Membership Interest of a Member (in accordance with the provisions of this
Agreement) at any time other than the end of a Fiscal Year, the shares of items
of Net Income or Net Loss and specially allocated items allocable to the
Membership Interest transferred shall be allocated between the Transferring
Member and the Transferee in a manner determined by the Board in its discretion
that is not inconsistent with the applicable provisions of the Code and
Regulations.

Section 5.4 Requirement of Distributions.

(a) Within 30 Business Days following the end of each Quarter, (i) an amount
equal to 100% of Available Cash from Operations shall, be distributed by the
Company to the Members in accordance with the Membership Interests, and (ii) all
Net Incremental Revenues attributable to any Consent Member Facility
Opportunities (but only during the Earn-Out Period associated therewith) shall
be distributed in accordance with Section 2.9(c). All distributions required to
be made under this Agreement shall be made subject to Sections 18-607 and 18-804
of the Act, as applicable.

 

32



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(b) Notwithstanding Section 5.4(a), in the event of the dissolution and
liquidation of the Company, all receipts received during or after the Quarter in
which the Liquidation Date occurs shall be applied and distributed solely in
accordance with, and subject to the terms and conditions of, Section 10.2.

(c) The Board shall treat taxes paid by the Company on behalf of, or amounts
withheld with respect to, all or less than all of the Members, as a distribution
of Available Cash from Operations to such Members.

ARTICLE VI

MANAGEMENT OF THE COMPANY

Section 6.1 Generally. The management of the Company is fully vested in the
Members, acting exclusively in their membership capacities; provided, however,
that ETC Member will serve as the Managing Member of the Company with full power
and authority to manage the business and affairs of the Company, except that
Major Decisions will be subject to approval of the Board as described in
Section 6.3. The Managing Member shall constitute a “manager,” as the term is
used in the Act, but neither any Officer nor any employee or agent of the
Company, if any, or the other Members shall constitute “managers.” Except as
otherwise provided in this Agreement, decisions or actions taken by the Managing
Member in accordance with the provisions of this Agreement shall constitute
decisions or actions by the Company and shall be binding on each Member and the
Company. Except as provided otherwise in this Agreement or as required by Law,
all decisions respecting any matter set forth herein or otherwise relating to or
arising out of the business of the Company shall be made by the Managing Member,
and the Managing Member shall have the exclusive right and full authority to
manage, conduct and control the business of the Company consistent with the
purposes of the Company but in all events subject to the provisions of this
Agreement. Any Person dealing with the Company, other than a Member or a
Member’s Affiliate, may rely on the authority of the Managing Member, the Board
or the Officers in taking any action in the name of the Company without inquiry
into the provisions of this Agreement or compliance with it, regardless of
whether that action actually is taken in accordance with the provisions of this
Agreement. No Officer or Member, except as may be within the Board’s designation
of authority, if any, to such Officer or the Managing Member, shall have any
unilateral right or authority to take any action on behalf of the Company or to
bind or commit the Company to any agreements, transactions or other arrangements
with respect to Third Parties or otherwise or to hold itself out as an agent of
the Company. Except as otherwise expressly provided in this Agreement, each
Member hereby (a) specifically delegates to the Managing Member and the Board
its rights and powers to manage and control the business and affairs of the
Company in accordance with the provisions of Section 18-407 of the Act, and
(b) waives its right to bind the Company, as contemplated by the provisions of
Section 18-402 of the Act.

Section 6.2 Board.

(a) A Board of Directors (the “Board”) shall consist of four natural persons
(each, a “Board Member”), appointed in accordance with Section 6.2(b). The
primary purpose of the Board shall be to approve the Major Decisions specified
in Section 6.3.

(b) The ETC Member and HEK Member shall each appoint two Board Members. Each
Board Member may notify the other Board Members, from time to time, of the
identity of one representative of such Board Member who will represent him at
any Board meeting that such Board Member is unable to attend (an “Alternate
Board Member”). The term “Board Member” shall also refer to any Alternate Board
Member that is actually performing the duties of the applicable Board Member in
lieu of that Board Member.

 

33



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(c) The initial Board Members and initial Alternate Board Members are set forth
on Schedule 6.2.

(d) Each Board Member may vote by delivering his written proxy to another Board
Member. A Board Member shall serve until he resigns or is removed as provided in
Section 6.7.

(e) The Board may establish, name or dissolve one or more committees, each
committee to consist of one or more of the Board Members. Any committee
established pursuant to this Section 6.2(e) shall have and may exercise all the
powers and authority delegated to such committee by the Board.

(f) Each Board Member shall have the full authority to act on behalf of the
Member that designated such Board Member; the action of a Board Member at a
meeting (or through a written consent) of the Board shall bind the Member that
designated such Board Member; and the other Member shall be entitled to rely
upon such action without further inquiry or investigation as to the actual
authority (or lack thereof) of such Board Member. In addition, the act of an
Alternate Board Member shall be deemed the act of the Board Member for which
such Alternate Board Member is acting, without the need to produce evidence of
the absence or unavailability of such Board Member.

Section 6.3 Unanimous Consent Requirements. Subject to Section 6.4(f) and the
right and obligation of the Managing Member to take actions (including
requesting and accepting Capital Contributions from the Members) in accordance
with any approved Budget or AFE Request or the terms of the O&R Agreements and
any Facility Plan that has received Unanimous Consent or is being implemented
pursuant to Section 2.9(c), the following actions (each, a “Major Decision”)
shall require Unanimous Consent, and the Managing Member shall not, without
Unanimous Consent, cause the Company (directly or through any Subsidiary) to
take any of such actions (except that in the case of any action that relates to
a Facility Opportunity that is being or has been pursued under Section 2.9(c),
prior to the end of the Earn-Out Period, only the approval of the Consent Member
shall be required for such action):

****

Section 6.4 Budgets. For each Fiscal Year, the activities and operations of the
Company for such period shall be set forth in the applicable approved Budget.
Each Budget shall be prepared and approved or disapproved by the Board in the
following manner:

(a) The Members agree that attached hereto as Annex A is the Budget for Calendar
Year 2010, which is hereby ratified and deemed approved by Unanimous Consent.

(b) On or before November 1st of each Calendar Year, the Managing Member shall
prepare and submit for approval of the Board a budget for the Company’s
activities for the following Fiscal Year (the “Budget”), which budget shall
incorporate and include the Operating Budgets of the Company for such Calendar
Year provided by the Operators pursuant to the O&R Agreements, the management
fee described in Section 6.12, the Facility Plan Budget for any Facility
Opportunity being pursued in accordance with Section 2.9(b)(iii) or 2.9(c), and
any other expenditures the Managing Member anticipates will be required to be
made by the Company during such Calendar Year.

(c) Each Board Member may dispute any item of the proposed Budget (except for
any previously approved AFE Requests and aspects of any Facility Plan Budget for
any Facility Opportunity being pursued in accordance with Section 2.9(b)(iii) or
2.9(c), which may not be disputed),

 

34



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

except that in the case of the management fee described in Section 6.12, the
Board Members appointed by the Member not serving as the Managing Member may
only dispute amendments thereto.

(d) The Board Members shall use reasonable efforts to resolve any disagreements
and approve or disapprove a Budget (including the Operating Budgets incorporated
therein) no later than 60 days prior to the beginning of the next succeeding
Calendar Year. If the Board is unable to resolve any disagreement regarding any
item in the Budget (including any Operating Budget incorporated therein) by the
30th day prior to the beginning of the next succeeding Calendar Year, then
(i) the Board shall attempt to resolve such disagreement pursuant to
Section 13.4 prior to the beginning of any Calendar Year and (ii) until the
Board resolves any dispute, any such item that was budgeted in the prior
Calendar Year’s Budget shall be considered to be included in the next Calendar
Year’s Budget, in the same manner and in an amount equal to 110% of the
corresponding amount budgeted for the prior Calendar Year (but otherwise such
disputed item shall not be deemed included in the next Calendar Year’s Budget).
Upon the resolution of any disputed items by the Board, the Budget, as amended
to include the applicable item or items, as resolved, shall be considered
approved by the Board.

(e) If, (i) at any time, the Managing Member receives an AFE Request from an
Operator pursuant to such Operator’s O&R Agreement, or (ii) during the period
covered by an approved Budget, the Managing Member determines that an adjustment
to the estimated costs set forth in such Budget is necessary or appropriate,
then the Managing Member shall (if required pursuant to Section 6.3) submit to
the Board for approval such AFE Request or an adjusted Budget, as applicable,
setting forth such adjusted or additional line items as are necessary or
required. The Board shall approve or reject the AFE Request or adjusted Budget,
as applicable, within 15 days after receipt of such adjusted Budget, and upon
such approval or the failure of the Board to reject the AFE Request or adjusted
Budget, as applicable, within such 15 day period, the AFE Request or adjusted
Budget shall become effective (and, if applicable, the Budget shall be amended
to include the applicable items).

(f) Notwithstanding anything in this Section 6.4 or 6.3 to the contrary, the
Managing Member shall be permitted to adjust the Budget and approve any AFE
Request without first receiving the Consent of the Board or the Members so long
as the proposed variance and adjustment from the previously approved Budget does
not vary (i) as to any individual line item, by more than 10% from the
previously approved amount for such item; (ii) in the aggregate, more than 5% of
the aggregate previously approved Budget, or (iii) as to any element of the
previously approved Budget that is not qualified as to a dollar amount, not
materially different than such element as previously approved.

Section 6.5 Meetings of the Board.

(a) Regular meetings of the Board shall be held semi-annually, at the principal
offices of the Company, or at such other times or places as determined by the
Board. Special meetings of the Board may be called by any of the Board Members.
Each Member shall use commercially reasonable efforts, in good faith, to cause
its designated Board Members and/or Alternate Board Members to attend each
regular or special meeting of the Board. For the avoidance of doubt, both Board
Members and Alternate Board Members are permitted to attend all meetings of the
Board. The Board may also invite one or more of the Officers to attend meetings
of the Board.

(b) Notice of the time and place of any regular meeting of the Board shall be in
accordance with the meeting schedule approved by the Board or by providing
notice at least 3 calendar days but no more than 30 calendar days prior to the
meeting. Special meetings of the Board may be called by providing at least three
calendar days’ notice prior to the meeting. Special meetings of the Board to
deal with emergencies may be called by providing at least six hours’ notice
prior to the meeting, so long as each Board Member provides written confirmation
of receipt of notice or waives notice (including by

 

35



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

attending the emergency meeting unless the Board Member is attending the meeting
for the express purpose of objecting to the transaction of any business on the
grounds that the meeting was not lawfully called or convened). Written notice of
meetings of the Board, including the purpose of the meeting, shall be given to
each Board Member (and each Alternate Board Member) with the notice of the
meeting. Any Board Member may waive notice of any meeting by the execution of a
written waiver prior or subsequent to such meeting. The attendance of a Board
Member at any meeting shall constitute a waiver of notice of such meeting,
except where a Board Member attends a meeting for the express purpose of
objecting to the transaction of any business on the grounds that the meeting was
not lawfully called or convened. Neither the business to be transacted at, nor
the purpose of any regular or special meeting of the Board, need be specified in
a waiver of notice of such meeting.

(c) All meetings of the Board shall be presided over by the Chairman of the
Board. The Company’s Secretary shall act as the secretary of the meeting who
shall make a written record of the proceedings of such meeting and shall be
provided to the Members promptly after the meeting. Initially, and subsequently
on an annual basis, the Chairman of the Board shall be elected by the Board.

(d) The Board may adopt whatever rules and procedures relating to its activities
as it may deem appropriate, provided that such rules and procedures shall not be
inconsistent with or violate the provisions of this Agreement, and, provided,
further, that such rules and procedures shall permit Board Members to
participate in meetings by telephone or video conference or the like or by
written proxy, and such participation shall be deemed attendance for purposes of
determining whether a quorum is present.

Section 6.6 Quorum and Voting.

(a) The attendance of at least one Board Member appointed by each Member shall
constitute a quorum of the Board for the transaction of business.

(b) All actions and approvals of the Board shall be approved and passed at a
meeting at which a quorum is present.

(c) Any action required or permitted to be taken at any meeting of the Board may
be taken without a meeting, without prior notice, and without a vote, if
consents in writing, setting forth the action so taken, are signed by at least
one Board Member appointed by each Member.

Section 6.7 Resignation; Removal and Vacancies.

(a) Any Board Member may resign at any time by giving written notice to the
Board. The resignation of any Board Member shall take effect upon receipt of
notice thereof or at such later time as shall be specified in such notice; and,
unless otherwise specified therein, the acceptance of such resignation shall not
be necessary to make it effective.

(b) Any Board Member may be removed at any time, with or without cause, by the
Member who appointed such Board Member. The removal of a Board Member shall be
effective only upon receipt of notice thereof by the Board.

(c) Each Member shall have two Board Members and two Alternate Board Members at
all times. Any vacancy in the number of Board Members or Alternate Board Members
occurring for any reason shall be filled promptly by the appointment of a new
Board Member or Alternate Board Member, as applicable, by the Member who was
represented by such Board Member or Alternate Board Member. The appointment of a
new Board Member or Alternate Board Member, as applicable, by a Member is
effective upon receipt of notice thereof by or at such time as shall be
specified in such notice to the Board.

 

36



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Section 6.8 Discharge of Duties; Reliance on Reports. Each Board Member may rely
and shall be protected in acting or refraining from acting upon any resolution,
certificate, statement, instrument, opinion, report, notice, request consent,
order, bond, debenture, or other paper or document believed by it to be genuine
and to have been signed or presented by the Board. The Board may consult with
legal counsel, accountants, appraisers, management consultants, investment
bankers and other consultants and advisers selected by it and any act taken or
omitted in reliance upon the opinion of such Persons as to matters that the
Board Members reasonably believe to be within such Person’s professional or
expert competence shall be conclusively presumed to have been done or omitted in
good faith and in accordance with such opinion. No Board Member shall have any
fiduciary or quasi-fiduciary duty to the Company or the Members pursuant to this
Agreement and any standard of care and duty otherwise imposed on any Board
Member by this Agreement or under the Act or any Law shall be eliminated to the
fullest extent permitted by the Act and by Law.

Section 6.9 Officers. The Company shall have such officers (“Officers”), if any,
as may be determined by the Board. All such Officers shall be appointed by the
Board and may be removed and replaced at any time by the Board. Subject to
Section 6.3, such Officers shall have such duties and powers as may be delegated
to them by the Board.

Section 6.10 Affiliate Contracts. The Members acknowledge that the Company may
from time to time enter into contracts with a Member or an Affiliate of a Member
(any such contract, an “Affiliate Contract”). With respect to any such Affiliate
Contract:

(a) the Company shall enter into any such contract (other than the O&R
Agreements, which are hereby expressly approved pursuant to this Section 6.10)
only with the approval of the Board, and the negotiation of any such Affiliate
Contract shall be conducted on behalf of the Company by or under the direction
of the Board Members of only that Member that is not itself, nor are its
Affiliates, to be a party to such Affiliate Contract;

(b) if the Affiliate that is party to any such contract is not the Parent of
such Member, such Member’s Parent shall provide a Guaranty Agreement
guaranteeing the obligations of such Member’s Affiliate arising under such
Affiliate Contract; and

(c) any matters involving such Affiliate Contract, other than in the ordinary
course of business, shall be conducted by or under the direction of the Board
Members appointed by the Member that is not (or whose Affiliate is not) a party
to such Affiliate Contract.

Section 6.11 Insurance. The Company shall obtain and maintain in effect
liability insurance that is usual and customary in the water processing and
transportation industry, including comprehensive general liability insurance and
any insurance required under the O&R Agreements. The Company shall obtain and
maintain, or cause to be obtained and maintained, in effect any other insurance
as determined by the Board. The Company also may obtain and maintain insurance
covering the Managing Member, the Board Members, the Officers, employees and
agents arising from their actions on behalf of the Company. The limits of
coverage and deductibles provided by each such policy shall be approved by the
Board.

Section 6.12 Compensation and Reimbursement. The Board Members shall not receive
from the Company any compensation for managing the affairs of the Company.
Without limiting the payments to be made to the Managing Member or the Operators
under the O&R Agreements, the

 

37



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Managing Member shall not receive any compensation for managing the affairs of
the Company, except that the Company shall (a) pay the Managing Member a monthly
general and administrative fee as provided for in Schedule 6.12 as its sole
compensation for providing the G&A Services and (b) reimburse the Managing
Member for any out-of-pocket expenses reasonably incurred by it or any Officer
on behalf of the Company.

Section 6.13 The Operators.

(a) Authorization under O&R Agreements. The Members hereby acknowledge and agree
that, upon the execution and delivery of the O&R Agreements by the parties
thereto, each Operator is authorized, empowered and directed to take any and all
actions required or permitted by the terms of its respective O&R Agreement to be
taken by such Operator, including actions taken for and on behalf of the
Company, without the requirement of any additional authorization or approval,
except to the extent specifically required under the terms of this Agreement or
such O&R Agreement; provided, however, that no Operator may negotiate, execute,
modify or extend, on behalf of the Company, contracts relating to the Business,
except as may be within the Board’s designation of authority, if any, to such
Operator.

(b) Enforcement and Termination of O&R Agreements. The Members agree that the
O&R Agreements, so long as a Member or its Affiliate is the Operator under each
O&R Agreement, shall be considered approved Affiliate Contracts, governed by the
provisions of Section 6.10(c).

ARTICLE VII

LIMITATION OF LIABILITY AND INDEMNIFICATION

Section 7.1 Limitation of Liability and Indemnification of Managing Member. In
addition to the provisions set forth in Section 2.8, to the fullest extent
permitted under applicable Law, the Managing Member shall not be liable to the
Company or any Member for any acts or omissions of the Managing Member (whether
as a result of the Managing Member’s ordinary negligence or otherwise) in the
management of the Company (the “Managing Member Indemnified Acts”); provided
that notwithstanding anything in this Agreement to the contrary, the Managing
Member shall be responsible to the Company with respect to its management of the
Company to the extent that its acts or omissions constitute gross negligence or
willful misconduct. The Company shall indemnify, protect, defend, release and
hold harmless the Managing Member and its Affiliates and each of their
respective officers, directors, employees, representatives, attorneys and agents
from and against any claims asserted by or on behalf of any Person (including
the other Members) that arise out of, relate to or are otherwise attributable
to, directly or indirectly, the Managing Member Indemnified Acts.

Section 7.2 Right to Indemnification. Subject to the limitations and conditions
as provided herein or by Laws, each Person who was or is made a party or is
threatened to be made a party to or is involved in any threatened, pending or
completed action, suit or proceeding, whether civil, criminal, administrative,
arbitrative or investigative (hereinafter, a “Proceeding”), or any appeal in
such a Proceeding or any inquiry or investigation that could lead to such a
Proceeding, by reason of the fact that he or she, or a Person of whom he or she
is the legal representative, is or was a Member of the Company, a Board Member,
a member of a committee of the Board, or an Officer of the Company, or while
such a Person is or was serving at the request of the Company as a director,
officer, partner, venturer, member, trustee, employee, agent or similar
functionary of another foreign or domestic general partnership, corporation,
limited partnership, joint venture, limited liability company, trust, employee
benefit plan or other enterprise, shall be indemnified by the Company to the
extent such Proceeding or other above-described process relates to any such
above-described relationships with, status with respect to, or representation of
any such Person, to the fullest extent permitted by Laws and the Act, as the
same exists

 

38



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

or may hereafter be amended (but, in the case of any such amendment, only to the
extent that such amendment permits the Company to provide broader
indemnification rights than the Act or said Laws permitted the Company to
provide prior to such amendment), against judgments, penalties (including excise
and similar taxes and punitive damages), fines, settlements and reasonable
expenses (including attorneys’ and experts’ fees) actually incurred by such
Person in connection with such Proceeding, and indemnification under this
Article VII shall continue as to a Person who has ceased to serve in the
capacity that initially entitled such Person to indemnity hereunder for any and
all liabilities and damages related to and arising from such Person’s activities
while acting in such capacity; provided, however, that no Person shall be
entitled to indemnification under this Section 7.2 in the event the Proceeding
involves acts or omissions of such Person which constitute an intentional breach
of this Agreement or gross negligence or willful misconduct on the part of such
Person. The rights granted pursuant to this Article VII shall be deemed contract
rights, and no amendment, modification or repeal of this Article VII shall have
the effect of limiting or denying any such rights with respect to actions taken
or Proceedings arising prior to any such amendment, modification or repeal. It
is expressly acknowledged that the indemnification provided in this Article VII
could involve indemnification for negligence or under theories of strict
liability.

Section 7.3 Indemnification of Employees and Agents. The Company may indemnify,
and advance expenses to, Persons who are or were not covered by the
indemnification in Section 7.1 or 7.2 above, including employees (if any) or
agents of the Company or the Managing Member.

Section 7.4 Advance Payment. Any right to indemnification conferred in this
Article VII shall include a limited right to be paid or reimbursed by the
Company for any and all reasonable expenses as they are incurred by a Person
entitled to be indemnified under Section 7.1, 7.2 or 7.3 who was, or is
threatened, to be made a named defendant or respondent in a Proceeding in
advance of the final disposition of the Proceeding and without any determination
as to such Person’s ultimate entitlement to indemnification; provided, however,
that the payment of such expenses incurred by any such Person in advance of
final disposition of a Proceeding shall be made only upon delivery to the
Company of a written affirmation by such Person of his good faith belief that he
has met the requirements necessary for indemnification under this Article VII
and a written undertaking, by or on behalf of such Person, to repay all amounts
so advanced if it shall ultimately be determined that such indemnified Person is
not entitled to be indemnified under this Article VII or otherwise.

Section 7.5 Appearance as a Witness. Notwithstanding any other provision of this
Article VII, the Company may pay or reimburse expenses incurred by any Person
entitled to be indemnified pursuant to this Article VII in connection with such
Person’s appearance as a witness or other participation in a Proceeding at a
time when he is not a named defendant or respondent in the Proceeding.

Section 7.6 Nonexclusivity of Rights. The right to indemnification and the
advancement and payment of expenses conferred in this Article VII shall not be
exclusive of any other right which a Person indemnified pursuant to Section 7.1,
7.2 or 7.3 may have or hereafter acquire under any Laws, this Agreement, or any
other agreement, vote of the Members, the Board or otherwise.

Section 7.7 Insurance. The Company may, in accordance with Section 6.12,
purchase and maintain indemnification insurance, at its expense, to protect
itself and any other Persons from any expenses, liabilities, or losses that may
be indemnified under this Article VII.

Section 7.8 Board Notification. Any indemnification of or advance of expenses to
any Person entitled to be indemnified under this Article VII shall be reported
in writing to the Board with or before the notice or waiver of notice of the
next meeting of the Board or with or before the next submission to the Board of
a consent to action without a meeting and, in any case, within the 12 month
period immediately following the date the indemnification or advance was made.

 

39



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Section 7.9 Savings Clause. If this Article VII or any portion hereof shall be
invalidated on any ground by any court of competent jurisdiction, then the
Company shall nevertheless indemnify and hold harmless any Person entitled to be
indemnified pursuant to this Article VII as to costs, charges and expenses
(including attorneys’ fees), judgments, fines and amounts paid in settlement
with respect to any action, suit or proceeding, whether civil, criminal,
administrative or investigative to the full extent permitted by any applicable
portion of this Article VII that shall not have been invalidated and to the
fullest extent permitted by Laws.

Section 7.10 Scope of Indemnity. For the purposes of this Article VII,
references to the “Company” include all constituent entities, whether
corporations or otherwise, absorbed in a consolidation or merger as well as the
resulting or surviving entity. Thus, any Person entitled to be indemnified or
receive advances under this Article VII shall stand in the same position under
the provisions of this Article VII with respect to the resulting or surviving
entity as he would have if such merger, consolidation, or other reorganization
never occurred.

ARTICLE VIII

TAXES

Section 8.1 Tax Returns. The Tax Matters Member shall cause, at the expense of
the Company, the preparation and timely filing (including extensions) of all tax
returns required to be filed by the Company pursuant to the Code as well as all
other required tax returns in each jurisdiction in which the Company is required
to file tax returns. The Tax Matters Member shall provide the other Member an
opportunity to review and comment upon any such tax returns prior to the filing
of such tax returns.

Section 8.2 Tax Statements and Information.

(a) On or before the last day of March during the existence of the Company, the
Managing Member shall cause each Member to be furnished with all information
reasonably necessary or appropriate to file its respective tax reports,
including its Schedule K-1, apportionment schedules and a schedule of Company
book-tax differences for the immediately preceding tax year. In addition, to the
extent reasonably possible, the Managing Member will cause each Member to be
provided with estimates of all such information on or before the first day of
February each Calendar Year.

(b) From time to time, the Company shall provide to the Members any other
financial or tax information regarding the Company reasonably requested by a
Member (or its Affiliates and designees), including (i) book and tax basis
information for the Company’s assets sufficient to allow a Member to satisfy its
own obligations and make its own computations, allocations and adjustments under
Code Sections 704(b), 704(c) and 754 and (ii) access to the service providers
(including the Company’s accountants) of the Company and its Subsidiaries.

Section 8.3 Tax Elections. The Company shall make the following elections on the
appropriate tax returns:

(a) to adopt the accrual method of accounting;

(b) an election pursuant to section 754 of the Code;

 

40



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(c) to elect to deduct the organizational expenses of the Company as permitted
by section 709(b) of the Code;

(d) to elect to deduct the start-up expenditures of the Company as permitted by
section 195(b) of the Code; and

(e) any other election that the Board may deem appropriate and in the best
interests of the Company or the Members, as the case may be.

Neither the Company nor any Member may make an election for the Company to be
excluded from the application of the provisions of subchapter K of chapter 1 of
subtitle A of the Code or any similar provisions of applicable state Law, and no
provision of this Agreement shall be construed to sanction or approve such an
election.

Section 8.4 Tax Matters Member. The “Tax Matters Member” of the Company pursuant
to section 6231(a)(7) of the Code shall be ETC Member, if ETC Member is a Member
or an Affiliate of a Member, or, if not, as selected by the Board by Unanimous
Consent. The Tax Matters Member shall take such action as may be necessary to
cause each Member to become a “notice partner” within the meaning of section
6223 of the Code and shall inform each Member of all significant matters that
may come to its attention in its capacity as Tax Matters Member by giving notice
thereof on or before the fifth Business Day after becoming aware thereof and,
within that time, shall forward to the other Member copies of all significant
written communications it may receive in that capacity. The Tax Matters Member
may not take any action contemplated by sections 6222 through 6231 of the Code
without the consent of the Board, but this sentence does not authorize the Tax
Matters Member to take any action left to the determination of an individual
Member under sections 6222 through 6231 of the Code. The Tax Matters Member
shall provide any Member, upon request, access to all accounting and tax
information, workpapers and schedules related to the Company.

ARTICLE IX

ACCOUNTING, RECORDS, REPORTS, AND BANK ACCOUNTS

Section 9.1 Method of Accounting. Unless otherwise determined by the Board, the
books of account and reports of the Company shall be maintained or prepared, as
the case may be, in accordance with GAAP; provided, however, that for purposes
of making distributions hereunder and maintaining Capital Accounts, the
provisions of this Agreement shall apply. Each Member acknowledges that the
Capital Account of each Member for the purposes described in the preceding
sentence is not computed in accordance with GAAP.

Section 9.2 Books and Records.

(a) Books of Account and Records. Proper and complete records and books of
account of the Company, including all such transactions and other matters as are
usually entered into records and books of account maintained by Persons engaged
in businesses of like character or as are required under applicable Law, shall
be maintained by the Managing Member. The Managing Member also shall keep at its
principal place of business all minutes of proceedings of the Board and all
records relating to the Company required by the Act and any other applicable
Laws to be kept at such office.

(b) Inspection. All records and books of account described in Section 9.2(a)
shall be open to inspection and copying by either Member or its representatives
at any reasonable time during normal business hours and at such Member’s
expense.

 

41



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Section 9.3 Financial Statements and Reports.

(a) Quarterly Financial Statements. Within 35 days after the close of Quarter,
the Managing Member shall cause to be furnished to each Member quarterly
unaudited consolidated financial statements for the Company prepared in
accordance with GAAP (but without footnotes and subject to Fiscal Year-end audit
adjustments and in a format reasonably acceptable to each Member), including
(i) a balance sheet as of the end of such Quarter and, if applicable, as of the
prior Fiscal Year-end, (ii) statements of operations for such Quarter and Fiscal
Year-to-date period along with, if applicable, the comparable Quarter and Fiscal
Year-to-date period from the prior Fiscal Year, and (iii) statements of member’s
capital and cash flows for such Fiscal Year-to-date period along with, if
applicable, the comparable Fiscal Year-to-date period from the prior Fiscal
Year.

(b) Annual Financial Statements. Within 50 days after the end of each Fiscal
Year of the Company commencing with Fiscal Year 2011, the Managing Member shall
cause to be furnished to each Member audited, consolidated financial statements
with respect to such Fiscal Year for the Company, consisting of (i) a balance
sheet showing the Company’s financial position as of the end of such Fiscal Year
and, if applicable, as of the prior Fiscal Year-end, and (ii) statements of
operations, member’s capital, and cash flows for such Fiscal Year and, if
applicable, the prior Fiscal Year. The financial statements required to be
delivered under this Section 9.3(b) shall be prepared in accordance with GAAP
and shall be audited in accordance with generally accepted auditing standards
with an unqualified opinion expressed by a registered public accounting firm,
and that firm’s audit report shall be furnished by the Managing Member to each
Member.

(c) Within 15 days after the request of a Member, upon the reasonable
availability of such information, the Managing Member shall deliver to such
Member accounting, tax information and schedules as shall be necessary for tax
reporting purposes by each Member with respect to the relevant calendar year.

(d) In addition to the obligations under subsections (a), (b) and (c) of this
Section 9.3, the Managing Member shall timely prepare and deliver (or cause to
be timely prepared and delivered) to any Member, upon request, all of such
additional financial statements, notes thereto and additional financial
information as may be required in order for each Member or an Affiliate of such
Member to comply with any reporting requirements under (i) the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder, (ii) the
Securities Exchange Act of 1934, as amended, and the rules and regulations
promulgated thereunder, and (iii) any national securities exchange or automated
quotation system.

(e) The Managing Member shall deliver to each Member, promptly after the receipt
thereof by it, such reports, forecasts, studies, budgets and other information
that is provided to the Managing Member by the Operators under the O&R
Agreements from time to time.

(f) The Managing Member shall also cause to be prepared and delivered to each
Member such other reports, forecasts, studies, budgets and other information as
the Board may request from time to time.

(g) With reasonable promptness, the Managing Member shall deliver to each Member
such other information and financial data concerning the Company any such Member
may reasonably request.

 

42



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

ARTICLE X

DISSOLUTION, LIQUIDATION, AND TERMINATION

Section 10.1 Dissolution. Subject to the provisions of Section 10.2 and any
Laws, the Company shall dissolve and its affairs shall be wound up only on the
first to occur of the following (each a “Liquidating Event”):

(a) approval of the Board Members by Unanimous Consent;

(b) entry of a decree of judicial dissolution of the Company under section
18-802 of the Act; or

(c) the occurrence of any event that requires dissolution of a limited liability
company under the Act.

Section 10.2 Liquidation and Termination. Subject to Section 10.2(d), upon
dissolution of the Company, the Managing Member shall act as a liquidator or may
appoint one or more Members as liquidator (the “Liquidator”). The Liquidator
shall proceed diligently to wind up the affairs of the Company and make final
distributions as provided herein and in the Act. The costs of liquidation shall
be borne by the Company. Until final distribution, the Liquidator shall continue
to operate the Company properties for a reasonable period of time to allow for
the sale of all or a part of the assets thereof with all of the power and
authority of the Members and the Operators. The steps to be accomplished by the
Liquidator are as follows:

(a) As promptly as possible after dissolution and again after final liquidation,
the Liquidator shall cause a proper accounting to be made of the Company’s
assets, liabilities, and operations through the last day of the calendar month
in which the dissolution occurs or the final liquidation is completed, as
applicable.

(b) The Liquidator shall cause any notices required by Law to be mailed to each
known creditor of and claimant against the Company in the manner described by
such Law.

(c) Upon dissolution of the Company, and subject to Section 10.2(d) below, the
Liquidator shall sell the assets of the Company at the best price available. The
property of the Company shall be liquidated as promptly as is consistent with
obtaining the fair value thereof. The Liquidator may sell any or all Company
property, including to one or more of the Members (other than any Member in
Default at the time of dissolution), provided that any such sale to a Member
must be made on an arm’s length basis under terms which are in the best interest
of the Company. If any assets are sold or otherwise liquidated for value, the
Liquidator shall proceed as promptly as practicable in a commercially reasonable
manner to implement the procedures of this Section 10.2(c).

(d) Subject to the terms and conditions of this Agreement and the Act
(especially Section 18-804), the Liquidator shall distribute the assets of the
Company in the following order of priority:

(i) first, to creditors of the Company (including creditors who are Members) in
satisfaction of the liabilities of the Company, including any accrued
liabilities arising under the Affiliate Contracts (whether by payment or the
making of reasonable provision for payment thereof); and

 

43



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(ii) second, remaining amounts, if any, shall be distributed to the Members in
accordance with their respective positive Capital Account balances, as
determined after taking into account all Capital Account adjustments for the
taxable year of the Company during which the liquidation of the Company occurs.

The Liquidator shall determine whether any assets of the Company shall be
liquidated through sale or shall be distributed in kind. A distribution in kind
of an asset to a Member shall be considered, for the purposes of this Article X,
a distribution in an amount equal to the fair market value of the assets so
distributed as determined in good faith by the Liquidator in its reasonable
discretion.

Section 10.3 Provision for Contingent Claims.

(a) The Liquidator shall make a reasonable provision to pay all claims and
obligations, including all contingent, conditional or unmatured claims and
obligations, actually known to the Company but for which the identity of the
claimant is unknown; and

(b) If there are insufficient assets to both pay the creditors pursuant to
Section 10.2 and to establish the provision contemplated by Section 10.3(a), the
claims shall be paid as provided for in accordance to their priority, and, among
claims of equal priority, ratably to the extent of assets therefor.

Section 10.4 Deficit Capital Accounts. No Member shall have any obligation to
restore any negative balance in its Capital Account upon liquidation of the
Company.

Section 10.5 Deemed Contribution and Distribution. In the event the Company is
“liquidated” within the meaning of Treasury Regulation section
1.704-1(b)(2)(ii)(g) but no Liquidating Event has occurred, the Company’s
property shall not be liquidated, the Company’s liabilities shall not be paid or
discharged, and the Company’s affairs shall not be wound up. Instead, solely for
federal income tax purposes, the Company shall be deemed to have contributed all
Company property and liabilities to a new limited liability company in exchange
for an interest in such new limited liability company and, immediately
thereafter, the Company will be deemed to liquidate by distributing interests in
the new limited liability company to the Members.

ARTICLE XI

AMENDMENT OF THE AGREEMENT

Section 11.1 Amendments to be Adopted by the Company. Each Member agrees that
the Managing Member, in accordance with and subject to the limitations contained
in Article VI, may execute, swear to, acknowledge, deliver, file and record
whatever documents may be required to reflect:

(a) a change in the name of the Company, the location of the principal place of
business of the Company or the registered agent or office of the Company;

(b) admission or substitution of Members whose admission or substitution has
been made in accordance with this Agreement;

(c) a change that the Managing Member believes is reasonable and necessary or
appropriate to qualify or continue the qualification of the Company as a limited
liability company under the Laws of any state or that is necessary or advisable
in the opinion of counsel for the Company to ensure that the Company will not be
taxable as a corporation or otherwise taxed as an entity for federal income tax
purposes; and

 

44



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(d) an amendment that is necessary, in the opinion of counsel, to prevent the
Company, the Managing Member, the Board Members or the Officers from in any
manner being subjected to the provisions of the Investment Company Act of 1940,
as amended.

Section 11.2 Amendment Procedures. Except as provided in Section 11.1, all
amendments to this Agreement must be in writing and signed by all of the
Members.

ARTICLE XII

MEMBERSHIP INTERESTS

Section 12.1 Certificates. Membership Interests will not be certificated unless
otherwise approved by, and subject to the provisions set by, the Board.

Section 12.2 Registered Holders. The Company shall be entitled to recognize the
exclusive right of a Person registered on its books as the owner of the
indicated Membership Interest and shall not be bound to recognize any equitable
or other claim to or interest in such Membership Interest on the part of any
Person other than such registered owner, whether or not it shall have express or
other notice thereof, except as otherwise provided by Law.

Section 12.3 Security. For purposes of providing for Transfer of, perfecting a
Security Interest in, and other relevant matters related to, a Membership
Interest, to the extent permitted by this Agreement, the Membership Interest
will be deemed to be a “security” subject to the rules set forth in Chapters 8
and 9 of the UCC and any similar UCC provision adopted by any other relevant
jurisdiction.

ARTICLE XIII

GENERAL PROVISIONS

Section 13.1 Entire Agreement; Supersedure. This Agreement constitutes the
entire agreement and supersedes (a) all prior oral or written proposals or
agreements, (b) all contemporaneous oral proposals or agreements and (c) all
previous negotiations and all other communications or understandings between the
Members with respect to the subject matter hereof, but excluding the O&R
Agreements.

Section 13.2 Waivers. Neither action taken (including any investigation by or on
behalf of any party) nor inaction pursuant to this Agreement, shall be deemed to
constitute a waiver of compliance with any representation, warranty, covenant or
agreement contained herein by the party not committing such action or inaction.
A waiver by any party of a particular right, including breach of any provision
of this Agreement, shall not operate or be construed as a subsequent waiver of
that same right or a waiver of any other right.

Section 13.3 Binding Effect. This Agreement shall be binding upon and inure to
the benefit of the Members and their respective heirs, legal representatives,
successors and permitted assigns.

Section 13.4 Board Deadlocks. If any matter or proposal requiring Unanimous
Consent for approval thereof with regard to the Company is brought before the
Board and is not approved (a “Deadlock”), then any Board Member, by giving
written notice containing a brief description of the nature of the dispute and
the position of the Board Member providing such notice to the other Board
Members, may declare an impasse to be further negotiated. Within 10 Business
Days after receipt of a notice of an impasse notice, the chief executive officer
or president of each Parent, or such Person’s designee (each, an “Executive
Officer”) of the Members shall meet in a good faith effort to reach accords that
will end the impasse regarding the Deadlock. Unless otherwise agreed following
such meetings, the matter that is the subject of the Deadlock shall be deemed
disapproved and any action contemplated thereby shall not be taken.

 

45



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

Section 13.5 Governing Law; Venue.

(a) THIS AGREEMENT HAS BEEN EXECUTED AND DELIVERED AND SHALL BE CONSTRUED,
INTERPRETED AND GOVERNED PURSUANT TO AND IN ACCORDANCE WITH THE LAWS OF THE
STATE OF DELAWARE, WITHOUT REGARD TO ANY CONFLICT OF LAWS PRINCIPLES WHICH, IF
APPLIED, MIGHT PERMIT OR REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION.

(b) The Members hereby irrevocably submit to the exclusive jurisdiction of the
courts located in Dallas County, Texas, and the federal courts located in the
Northern District of Texas, and appropriate appellate courts thereof, over any
dispute arising out of or relating to this Agreement or any of the transactions
contemplated hereby, and each Member hereby irrevocably agrees that all claims
in respect of such dispute or proceeding may be heard and determined by such
courts. The Members hereby irrevocably waive, to the fullest extent permitted by
applicable Law, any objection which they may now or hereafter have to the laying
of venue of any dispute arising out of or relating to this Agreement or any of
the transactions contemplated hereby brought in such court or any defense of
inconvenient forum for the maintenance of such dispute. Each Member hereto
agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by Law.
This consent to jurisdiction is being given solely for the purposes of this
Agreement and is not intended to, and shall not, confer consent to jurisdiction
with respect to any other dispute in which a Member may become involved. Each of
the Members hereby consents to process being served by any other Member in any
suit, action or proceeding of the nature specified in this Section 13.5(b) by
the mailing of a copy thereof in the manner specified by the provisions of
Section 13.12. EACH OF THE MEMBERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO
THIS AGREEMENT.

Section 13.6 Further Assurances. Subject to the terms and conditions set forth
in this Agreement, each of the Members agree to use all reasonable efforts to
take, or to cause to be taken, all actions, and to do, or to cause to be done,
all things necessary, proper or advisable under Laws and regulations to
consummate and make effective the transactions contemplated by this Agreement.
In case, at any time after the execution of this Agreement, any further action
is necessary or desirable to carry out its purposes, the proper officers or
directors of the Members shall take or cause to be taken all such necessary
action.

Section 13.7 Notice to Members of Provisions of this Agreement. By executing
this Agreement, each Member acknowledges that it has actual notice of all of the
provisions of this Agreement. Each Member hereby agrees that this Agreement
constitutes adequate notice of all such provisions.

Section 13.8 Counterparts. This Agreement may be executed in multiple
counterparts, each of which, when executed, shall be deemed an original, and all
of which shall constitute but one and the same instrument.

Section 13.9 Attendance via Communications Equipment. Unless otherwise
restricted by Law or this Agreement, the Board, committees thereof, and the
Members may hold meetings by means of telephone conference or other
communications equipment by means of which all Persons participating in the
meeting can effectively communicate with each other. Such participation in a
meeting shall

 

46



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

constitute presence in person at the meeting, except where a Person participates
in the meeting for the express purpose of objecting to the transaction of any
business on the ground that the meeting is not lawfully called or convened.

Section 13.10 Audit Rights of Members.

(a) Each Member shall have the right to inspect and audit (i) the books and
records of the Company no more frequently than once every 12 months and
(ii) with respect to any other Member that has submitted an invoice for
reimbursement pursuant to Section 2.11 hereof, the books and records of such
other Member to the extent such books and records are reasonably necessary to
determine that the invoiced amount is not greater than the amount permitted for
reimbursement under Section 2.11, as applicable. Such audits shall be conducted
at the cost of the Member requesting same. The audit rights with respect to any
Calendar Year shall terminate on and as of the last day of the second Calendar
Year immediately following the Calendar Year in question. A Member may exercise
its audit rights hereunder by giving at least 30 days written notice to the
Company or the other Member, as applicable, of the desire to perform such audit,
which notice shall include the estimated timing and other particulars related to
such audit. The audit shall be conducted during normal business hours of the
Company or the other Member, as applicable. The audit shall not unreasonably
interfere with the operation of the Company or the other Member, as applicable.

(b) Any Member shall have the right to cause the Company or a Subsidiary of the
Company to exercise its inspection and audit rights, if any, under the O&R
Agreements. The costs related thereto shall be paid by the Member requesting
same.

Section 13.11 No Third Party Beneficiaries. The provisions of this Agreement are
for the exclusive benefit of the Members and their respective successors and
permitted assigns and, solely with respect to Article VII, the Persons entitled
to be indemnified as described therein. Except for the foregoing, this Agreement
is not intended to benefit or create rights in any other Person or Governmental
Entity, including (a) any Person or Governmental Entity to whom any debts,
liabilities or obligations are owed by the Company or any Member or (b) any
liquidator, trustee or creditor acting on behalf of the Company, and no such
creditor or any other Person or Governmental Entity shall have any rights under
this Agreement, including rights with respect to enforcing the payment of
Capital Contributions.

Section 13.12 Notices. Except as otherwise expressly provided in this Agreement
to the contrary (including in the definition of the term Default), any notice
required or permitted to be given under this Agreement shall be in writing
(including telex, facsimile, telecopier or similar writing) and sent to the
address of the party set forth below, or to such other more recent address of
which the sending party actually has received written notice:

 

  (a) if to the Company, to:

ETC Water Solutions, LLC

7000Stonewood Drive, Suite 351

Wexford, PA 15090

Attention: Alan Vaina

Facsimile: (724) 934-0130

and

HEK Water Solutions, LLC

c/o Heckmann Corporation

75080 Frank Sinatra Drive

Palm Desert, CA 92211

Attention: Don Ezzell

Facsimile: (760) 341-3727

 

47



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

(b) if to the Members, to each of the Members listed on Exhibit A at the address
set forth therein.

Each such notice, demand or other communication shall be effective, if given by
registered or certified mail, return receipt requested, as of the third day
after the date indicated on the mailing certificate, or if given by any other
means, when delivered at the address specified in this Section 13.12.

Section 13.13 Remedies.

(a) Remedy Upon Event of Default. For so long as a Member is in Default, the
rights, but not obligations, of such Member hereunder, including the right to
vote and receive distributions from the Company pursuant to Article V, shall be
suspended; provided, however, that subject to the application of
Section 4.3(a)(iv), any distributions that would have been paid by the Company
to such Member except for the application of this Section 13.13 shall be
deposited by the Company into an interest-bearing account owned and controlled
by the Company, and upon (i) such Member no longer being in Default and (ii) if
applicable, the final resolution of any dispute between the Company and such
Member related to any Default, the funds held in such account shall be
distributed as follows: (A) if and to the extent applicable, on behalf of such
Member to the Company to satisfy any obligations owed by such Member to the
Company and (B) with respect to any funds remaining after the distribution
required under subparagraph (A), to such Member. With respect to any Default
that cannot reasonably be cured by action of the defaulting Member, such Default
shall not be deemed to be continuing after the defaulting Member has (i) entered
into and satisfied its obligations under a binding settlement with the Company
related to such Default or (ii) satisfied its obligations arising from
arbitration or any judicial proceeding related to such Default.

(b) Remedy Not Exclusive. The rights of the non-Defaulting Members set forth in
Section 4.3 and this Section 13.13 shall be in addition to such other rights and
remedies that may exist at law, in equity or under contract on account of such
Default. Without limiting the generality of the foregoing, the Members
acknowledge that an award of damages for failure to comply with Sections 2.9,
3.5, 3.6, 3.10, 13.4 and 13.15 would not be an adequate remedy for the Members
attempting to enforce such provisions, and accordingly the Members expressly
authorize any such Members to bring an action against the other Member to compel
the specific performance by such other Members of their obligations to comply
with such provisions, including, in the case of a breach of Section 2.9,
disgorgement to the Company of any Facility Opportunity acquired by a Member
outside of the Company and in violation of this Agreement.

(c) Except as expressly provided herein, the rights, obligations and remedies
created by this Agreement are cumulative and in addition to any other rights,
obligations or remedies otherwise available at law or in equity. Nothing herein
shall be considered an election of remedies. In addition, any successful party
is entitled to costs related to enforcing this Agreement, including, without
limitation, attorneys’ fees, and arbitration expenses. NOTWITHSTANDING ANYTHING
TO THE CONTRARY HEREIN, THE MEMBERS AND THE COMPANY WAIVE ANY AND ALL

 

48



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

RIGHTS, CLAIMS OR CAUSES OF ACTION AGAINST ONE ANOTHER ARISING UNDER THIS
AGREEMENT FOR INDIRECT, INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE OR
EXEMPLARY DAMAGES AND LOST PROFITS, WHETHER BASED ON CONTRACT, TORT, STRICT
LIABILITY OR OTHERWISE AND WHETHER OR NOT ARISING FROM SUCH PARTY’S SOLE, JOINT
OR CONCURRENT NEGLIGENCE, STRICT LIABILITY OR OTHER FAULT. A PARTY MAY RECOVER
FROM ANY OTHER PARTY ALL COSTS, EXPENSES OR DAMAGES, INCLUDING INDIRECT,
INCIDENTAL, CONSEQUENTIAL, SPECIAL, PUNITIVE, EXEMPLARY DAMAGES AND LOST PROFITS
AND OTHER DAMAGES PAID OR OWED TO ANY THIRD PERSON FOR WHICH SUCH PARTY HAS A
RIGHT TO RECOVER FROM SUCH OTHER PARTY.

Section 13.14 Severability. In the event of a direct conflict between the
provisions of this Agreement and any mandatory provision of the Act or Laws, the
applicable provision of the Act or other Laws, as the case may be, shall
control. If any provision of this Agreement, or the application thereof to any
Person or circumstance, is held invalid or unenforceable to any extent, the
remainder of this Agreement and the application of that provision to other
Persons or circumstances shall not be affected thereby and that provision shall
be enforced to the greatest extent permitted by the Act or other Laws, as the
case may be.

Section 13.15 Member Trademarks. Neither the Company nor any Member (nor its
Affiliates) shall be permitted to use any trademark owned by any other Member or
its Affiliates, without the express written consent of such Member or its
Affiliate or as otherwise required by Law.

Section 13.16 Integrated Transaction. Each Member has entered into this
Agreement in consideration of (a) the covenants and conditions set forth herein,
the receipt and sufficiency of which are hereby acknowledged, and (b) the
execution, delivery, and performance by the other Member, or an Affiliate
thereof, as the case may be, of such other Member’s (or its Affiliate’s)
respective O&R Agreement, the Guaranties and the other contracts and agreements
among the parties contemplated therein and/or executed pursuant thereto
(collectively, the “Other Transaction Documents”). The parties agree that
neither Member would have entered into this Agreement without the Other
Transaction Documents; the consideration for entering into this Agreement forms
part of the consideration for entering into the Other Transaction Documents; and
in the event of the bankruptcy of either Member, this Agreement and the Other
Transaction Documents must be rejected or assumed together.

Section 13.17 Bankruptcy Stay Waiver. Each Member agrees that in the event it
should become a debtor in a bankruptcy proceeding, it expressly waives the
provisions of Section 362 of the Bankruptcy Code as the same pertains to this
Agreement. The automatic stay shall not apply to any rights or remedies asserted
by the other Member in connection with this Agreement.

Section 13.18 Exercise of Certain Rights. No Member may maintain any action for
partition of the property of the Company. No Member may maintain any action for
dissolution and liquidation of the Company unless such Member has first offered
(which offer must expressly reference this Section 13.18) to sell its Membership
Interest (free and clear of all liens and encumbrances) to the other Member for
an amount of cash equal to the Fair Market Value of the selling Member’s
Membership Interest, determined by multiplying such selling Member’s Membership
Interest by the Fair Market Value of the Company, as a whole, without regard to
any discounts or premiums related to minority interest, controlling interest,
liquidity or related matters. If the Members do not agree on the Fair Market
Value thereof, such value shall be determined in accordance with the procedures
set forth in Section 3.13. If the non-selling Member does not exercise the
option to purchase such Membership Interest within 60 days after the Fair Market
Value is determined, then the selling Member shall have the right for a period
of 30 days after such 60 day period to initiate an action for such dissolution
and liquidation pursuant to section

 

49



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

18-802 of the Act or any similar applicable statutory or common law dissolution
right. If no Member has brought such action for dissolution within such 30 day
period, then any Member may maintain an action for dissolution and liquidation
only after again following the procedures set forth in this Section 13.18. Upon
the institution of, and during the pendency of, any such dissolution proceeding,
the Members agree to use commercially reasonable efforts to employ procedures
and experts to ensure that such dissolution process will result in the Company
and/or its assets being disposed of at Fair Market Value; provided that such
cooperative efforts shall not constitute a waiver or limitation of any such
Member’s right to contest such dissolution. Such procedures shall include
soliciting likely potential purchasers, establishing a data room and other
information sharing procedures and, if appropriate, engaging an investment
banker, consultant or other expert to facilitate and enhance the marketing
efforts. The terms and conditions of this Section 13.18 are intended to preserve
any right to dissolution created by statute or common law (such as by section
18-802 of the Act), but do not create any contractual right to dissolution.

Section 13.19 Checks, Notes and Contracts. Checks and other orders for the
payment of money shall be signed by such Person or Persons as the Managing
Member shall from time to time determine. Contracts and other instruments or
documents may be signed in the name of the Company by any Person or Persons as
the Managing Member shall from time to time determine authorized to sign such
contract, instrument or document by the Company, and such authority may be
general or confined to specific instances. Checks and other orders for the
payment of money made payable to the Company may be endorsed for deposit to the
credit of the Company, with a depositary authorized by resolution of the
Company, by any officer of the Managing Member or such other Persons as the
Managing Member may from time to time determine.

Section 13.20 Offset. Whenever the Company is to pay any sum to any Member, any
amounts that a Member owes the Company (whether under this Agreement, the O&R
Agreements or any other Affiliate Contracts) may be deducted from that sum
before payment, ****.

[SIGNATURE PAGE FOLLOWS]

 

50



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

IN WITNESS WHEREOF, the Members have executed this Agreement as of the date
first set forth above.

 

 

MEMBERS: ETC WATER SOLUTIONS, LLC By:   /S/    KELCY WARREN       Printed Name:
  Kelcy Warren Title:   Chief Executive Officer

 

HEK WATER SOLUTIONS, LLC By:   /S/    DONALD G. EZZELL       Printed Name:  
Donald G. Ezzell Title:   VP and General Counsel

 

 

Signature Page to Limited Liability Company Agreement



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

EXHIBIT A

OWNERSHIP INFORMATION

 

Name of Each Member

   Membership
Interest  

1.      ETC Water Solutions, LLC:

 

7000 Stonewood Drive, Suite 351

Wexford, PA 15090

Attention: Alan Vaina

Facsimile: (724) 934-0130

   50.00 % 

2.      HEK Water Solutions, LLC:

 

c/o Heckmann Corporation

75080 Frank Sinatra Drive

Palm Desert, CA 92211

Attention: Don Ezzell

Facsimile: (760) 341-3727

   50.00 % 



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

EXHIBIT B

PRE-EFFECTIVE DATE COSTS

ETC Member:

****

HEK Member:

****



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

SCHEDULE 2.9(A)

EXISTING HEK FACILITIES

****



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

SCHEDULE 2.9(B)

POTENTIAL ETC FACILITIES

****



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

SCHEDULE 6.2

LIST OF INITIAL BOARD MEMBERS

AND INITIAL ALTERNATE BOARD MEMBERS

 

Board Member

  

Alternate Board Member

ETC Member    ETC Member 1. Mackie McCrea    1. TBD 2. Alan G. Vaina    2. TBD
HEK Member    HEK Member 1. Richard J. Heckmann    1. David M. Melton 2. Donald
G. Ezzell    2. Andrew Seidel



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

SCHEDULE 6.12

MONTHLY G&A SERVICES FEE

The Managing Member shall be entitled to charge the Company a monthly fee, the
amount of which shall be determined by the Board by Unanimous Consent, as
payment and reimbursement for costs associated with the Managing Member’s office
rent and utilities, communications expenses, data processing, general accounting
services, general legal services (excluding costs of outside counsel and third
party costs for defending and settling claims or litigation), administrative,
materials and supplies costs, and other similar items of business (the “G&A
Services”) incurred in connection with its responsibilities as managing member
of the Company. The costs of the G&A Services will be covered by this fixed fee
rather than reimbursed under Section 6.12 of the Agreement to which this
Schedule 6.12 is attached. The monthly fee under this Schedule 6.12 shall be
adjusted annually on February 4th (the “Adjustment Date”) to an amount
determined by multiplying the monthly reimbursement in effect for the
immediately preceding calendar year by a fraction, the numerator of which shall
be the implicit price deflator, seasonally adjusted, for the gross domestic
product as computed and most recently published by the U.S. Department of
Commerce (“GDP”) for the year preceding the Adjustment Date, and the denominator
of which shall be 100. If such price deflator is no longer published, the
Members shall agree upon a similar suitable index for adjustment of the monthly
reimbursement hereunder. In addition to the foregoing adjustment, the Managing
Member shall have the right to request adjustments to such fee on an annual
basis in connection with the Budget process to reflect any additional costs of
fulfilling the Managing Member’s duties.



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

ANNEX A

2010 BUDGET

****



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

ANNEX B

FORM OF PIPELINE O&R AGREEMENT

See Attached.



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

ANNEX C

FORM OF WATER PROCESSING O&R AGREEMENT

See Attached.



--------------------------------------------------------------------------------

****TEXT OMITTED AND FILED SEPARATELY

CONFIDENTIAL TREATMENT REQUESTED

BY HECKMANN CORPORATION

UNDER 17C.F.R. SECTION 200.80(B)(4),

200.83 AND 240.24b-2

 

ANNEX D

FORM OF GUARANTY

See Attached.